SEPARATE CONCURRING OPINION.
WOODSON, J.
— I adhere to the views expressed in the opinion filed in this case by me, in Division No. 1, and refile it here; and for the reasons therein stated, as well as those expressed by our learned Special Judge James S. Botsford, I concur in the opinion filed herein by him in toto.
WOODSON, J.
— On August 3, 1907, the prosecuting attorney of Worth county filed an information against the defendant, in the circuit court of that county, charging the defendant, a railroad corporation, maintaining a line of railroad and operating its trains of ears thereon, in this State, with having failed to run a regular passenger train each way over its *235said line of railroad between Grant City and "Worth, in said county, on July 28, 1907. At the October term of said court, the prosecuting attorney, by leave of court, amended said information by interlineation, and refiled the same. Thereupon, the defendant filed its motion to quash the information, which was by the court overruled. The defendant then entered a plea of not guilty, and also filed an answer.
The answer set up-the defense that the Act of March 19', 1907 (Laws 1907, p. 180), the basis of the information, does not require the defendant to run passenger trains on Sunday; but, if it does so, then the act is unconstitutional and void, for the reason that it deprives the defendant of its property without due process of law; does not afford it equal protection of the law; is class legislation, and interferes with interstate commerce.
A trial was had at said October term, without the intervention of a jury, and the cause was submitted to the court on the following agreed statement of facts, to-wit (formal parts omitted):
“It is hereby stipulated and agreed between plaintiff and defendant, that a jury shall be waived and the cánse shall be submitted to the court on the following agreed statement of facts, and none other, to-wit:
“Defendant admits that, continuously from and after July 1, 1907, to the present time, it was and is a railroad corporation organized under the laws of the State of Illinois, and that continuously from July 1, 1907, to the present time, except on Sundays, it has been doing business in Worth county, Missouri, as a railroad corporation, and has, during all of said time, except on certain Sundays, been operating a railroad between Chariton, Iowa, and St. Joseph, Missouri, by the way of, and in and through Worth county, Missouri, and through Grant City and the village of Worth, at which points there were and are regular stations of said company on said railroad, and doing *236an interstate business between said town of Chariton, Iowa, and St. Joseph, Missouri, and that it also does a local business at all stations on said line in both the States of Iowa and Missouri; that defendant’s regular south-bound passenger train on its said line of railroad through Worth county, Missouri, did, on each Monday, Tuesday, Wednesday, Thursday, Friday and Saturday, since the first day of July, 1907, and up to the present time, start regularly from Chariton, Iowa, at 4:25 a. m., passing through Toga, Iowa, at 6:07 a. m., through Grant City, in Worth county, Missouri, at 8:02 a. m., through Worth, in same county, at 8:20 a. m., through Albany, Missouri, at 9:05 a. m., and arriving at St. Joseph, Missouri, at 11:15 a, m., the same date; that the regular north-bound passenger train on defendant’s said line of railroad did start regularly on each Monday, Tuesday, Wednesday, Thursday, Friday and Saturday from St. Joseph, Missouri, at 3:20 p. m., passing through Albany, Missouri, at 5:30 p. m., through Worth, Missouri, at 6:09 p. m., through Grant City, Missouri, at 6:26 p. m., through Toga, Iowa, at 8:30 p. m., arriving at Chariton, Iowa, at 10:25 p. m.; that both of said trains stopped at all regular stations on the line between Chariton, Iowa, and St. Joseph, Missouri; that, on Sunday, July 28, 1907, the defendant, while in charge and control of said railroad stations, engines and cars, did not run any train whatever on said line of railroad, in or through said Worth county, Missouri, or in or through said stations of Grant City or Worth, in said county of Worth; that said defendant was not on said date prevented from running a passenger train on its said line of railroad in said Worth county, Missouri, by reason of any wrecks or providential hindrance; that during said time (except on certain Sundays) the defendant, by its said trains of ears, passing over said railroad from Chariton, Iowa, to St. Joseph, Missouri, and from St. Joseph, Missouri, to Chariton, Iowa, was, in addition *237to its interstate business, transporting for hire }3as-sengers- and freight from said station at Grant City to said station at Worth.”
Upon that statement the court found the defendant guilty, as charged in the information, and assessed a fine of $100 against it. In due time, the defendant filed a motion for a new trial and in arrest of judgment, which were by the court overruled, and the defendant duly appealed the cause to this court.
■ The errors assigned here are but three, namely:
“First. The court erred in holding that the Act of 1907 requires the running of trains on Sunday.
“Second. The court erred in holding the Act of 1907 to be valid and constitutional.
“Third. The court erred in holding the Act of 1907 does not interfere with interstate commerce.”
I. The first insistence of counsel for appellant is, that the Act of 1907 does not include Sunday, and for that reason the company did not and could not violate its provisions by not running one of its regular passenger trains, each way, on Sunday, from Grant City to the town of Worth, in this State.
That -act reads as folows:
“Section 1. That all persons, copartnerships, companies or corporations operating any railroad or part of a railroad in this State, shall, unless hindered by wrecks or providential hindrance, run at least one regular passenger train each way every day over all lines, or part of a line, of railroad so operated by such person, copartnership, company or corporation in this .State, which train shall stop at all regular stations along the line of such railroad for the purpose of receiving and discharging passengers.
“Sec. 2. Any person, copartnership, company or railroad corporation violating the provisions of this act shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined not less than one hundred *238nor more than five hundred dollars for each offense.” [Laws 1907, p. 180.]
There are numerous reasons assigned by counsel why this act does not include Sunday, which will be considered in the order stated.
(a) Counsel insist, “in computing time, Sunday is not counted as a day in legal proceedings.”
In support of that proposition we are cited to the following cases: State v. May, 142 Mo. 135, l. c. 149; Jordan v. Railroad, 92 Mo. App. l. c. 85.
The first case cited had reference to the proper time, under the statute, for filing a motion for a new trial. It was there held that Sunday must be considered as dies non in the computation of time in judicial proceedings. That was the common-law rule, and we have no statute changing the common law in that regard.
The second case had reference to the computation of time under the statute for suing out a writ of error. Section 4160, Revised Statutes 1899, provided that “the time within which an act is to be done shall be computed by excluding the first day and including the last; if the last day be Sunday, it shall be excluded. ’ ’
Neither of those cases is in point here. The first had reference to proceedings in open court; and the latter construed a statute providing specially for the computation of time. Clearly, this case is embraced in neither of those decisions. [Porter v. Paving & Const. Co., 214 Mo. l. c. 15.]
(b) It is next insisted that “it is the policy of the law of this State to consider Sunday as excluded in computing time, as the statute on the subject (Sec.-4160) provides that 'if the last day is Sunday, it shall be excluded.’ ”
As previously stated, that statute has no application to the question here under consideration. This case does not involve the question of computation of time, but the simple question is, Does the Act of 1907 *239x’equire the appellant to rnn its trains on Sunday, the same as on Monday and all other days of the week! If this act had further provided that it should he in force for a period of five years from and after its passage, and the question for determination was, when would the five years expire? then said section 4160 might become material. But that is not the question here presented; there is no question of computation of time involved in this case.
(c) Counsel for appellant next contend, that it was not the design of the Legislature to require trains to he run on Sunday, for the reason that, if that had been the intention, that day would have been specially mentioned in the act.
That contention is predicated upon the further contention, that the act must he strictly construed, for the reason that it must not be so “construed to include a day not ordinarily considered a day in the law.” The contention is unsound, for the reason that it is not a fact that the law ordinarily considers Sunday as dies non. It is never so considered, either at common law or under statutes, except under some express statute, such as section 4160, Revised Statutes 1899, or by some rule regarding proceedings in court.
In discussing this question the Kansas City Court of Appeals in the case of Lieberman v. Findley, 84 Mo. App. l. c. 387, used this language: “In computing time under a statute, Sunday will be counted unless expressly excepted. [Clapton v. Taylor, 49 Mo. App. 117; St. Joseph ex rel. v. Landis, 54 Mo. App. 315.] And in computing the time limited for perfecting appeals from a justice, Sunday is to he included— it is not a dies non. [Patchin v. Bonsack, 52 Mo. 341.] So that it is plain enough that, according to the rules just referred to, if the intervening Sundays be included, as they must, the appeal was allowed ten days before the first day of the term next after it was allowed, and therefore it had the effect to give the court *240to which, it was removed ■ jurisdiction at the term it was tried. ’ ’
In Patchin v. Bonsack, 52 Mo. l. c. 432, Judge Sherwood, in discussing this question, said: “It appears from the bill of exceptions that the day on which the justice rendered judgment was Friday, and the application for the appeal presented on the following Thursday. And it is now contended by appellant that the intervening Sunday was dies non and therefore that the appeal was in time. In other words, that when the statute says six days, it may mean seven. With equal propriety a party against whom a judgr ment by default was rendered before a justice of the peace, on Saturday the first day of the month, might contend that as two Sundays had intervened before the ten days allowed by law had expired, therefore a motion to set aside that default would not be too late, if filed on the 13th of that month.
“So also, by like reasoning, a party on whom service was had on Friday, the last day of the month, of lorocess returnable on the seventeenth of the month following, might claim he was not served in time for the ensuing term, because three Sundays had occurred between the day of the service and the return day of the writ.
“The position taken by appellant is not a whit less untenable than that in the case above supposed; nor are the statutes applicable to those eases any more plain and unambiguous than the one under consideration.
“The evident theory of appellant’s argument is, that the act respecting forcible entry and detainer was designed to operate with uniformity, to give to each similarly situated appellant party an equal number of days in which to perfect-an appeal; thus six days exclusive of Sundays during the sessions of the circuit court, and ten days, Sundays excluded, in vacation, in which to do the same thing. A brief examina*241tion of sections 11 and 12 of the act referred to, will, however, incontestably show the fallacy of such position. Under those sections an appeal when taken in vacation may be taken within ten days after rendition of judgment, but must be returnable to the first day of the next term; so that in point of fact a party who in vacation takes an appeal, may be cut down by the operation of those sections to less than three days in which to thus proceed, provided a term of the circuit court should intervene.
“The accident of Sunday intervening has nothing to do with the proper construction of the act in question. The words of the statute respecting the number of days in which an appeal is to be perfected are general, and therefore must receive a general construction, and no exceptions, save those enumerated in that act or in acts in pari materia are to be allowed.
“The case cited by appellant, of the National Bank v. Williams, 46 Mo. 17, was a case resting upon the proper construction to be given that section of the practice act relating to motions for new trials. In that section (2 W. S., p. 1059, sec. 6), the Legislature had only in contemplation the regulation of matters which must of necessity take place on a court day. Besides it had been expressly provided (1 W. S. 422, sec. 34) that Sunday should not be one of these days, except for the two therein enumerated purposes, that of receiving a verdict or discharging a jury. And it must be presumed that the Legislature had that provision as well as the rule of the common law in that regard in mind, and, therefore, in prescribing the time in which motions for new trials should be filed, meant four court days, and did not intend that Sunday, which was both by the common law and the statute dies non, should be included in the computation. So that nothing enumerated in that case is at all applicable here; *242nor can any such presumption as the intended exclusion of Sunday be invoked in the present instance.
“As was well said in Thayer v. Felt, 4 Pick. 354, a case on which appellant also relied, but which has here no application, ‘the probable intention of the Legislature must govern,’, in cases of this sort.
“Now, we have a rule for ascertaining the intention of our Legislature laid down by the Legislature itself; and it is this: ‘Words and phrases shall be taken in their plain and ordinary and usual sense’ unless those words and phrases are ‘technical’ and ‘have a peculiar and appropriate meaning in law.’ But there is nothing whatever in either of the sections now under discussion, to in the remotest degree indicate that the expression ‘within six days’ is of ‘technical import,’ or is to receive any other signification than the usual and ordinary use of those words would denote.
“And again, if any further guide to the conclusion we have reached were needed, where the pathway of legislative intention is so plain, it would be furnished by the uniform construction, in full accord with our views, which the act under consideration has always received.
“For these reasons, no hesitancy is felt in the assertion, that that construction must continue to prevail, and that the phrase ‘within six days’ is only susceptible of the meaning placed upon it by the court below, whose judgment is accordingly, with concurrence of the other judges, except Judge Wagner, who is absent, affirmed.”
Judge Norton, in State v. Green, 66 Mo. l. c. 644, in speaking for the court, said: “It is insisted that, as defendant was furnished with a list of jurors on the 28th of November’, the court erred in compelling him to make his challenges on the 30th of November, because the 29th day of said month was a public holiday under the proclamation of the Governor of the State *243and the Act of 1877, page 37, and should not have been counted as any part of the forty-eight hours within which he had to make his challenges. The first section of said act provides that Thanksgiving days, when appointed by the Governor of the State, or the President of the United States, shall be public holidays. The second provides that such holidays shall be considered the same as the first day of the week, called Sunday, as regards the presenting for payment or acceptance, etc., of bills of exchange, bonds, notes and other commercial paper. In the computation of time, for the purposes mentioned in the act, such holidays may not be counted, except as therein provided. The act extends thus far in estimating time, and no further. If such holidays are to be considered as Sunday for all general purposes, they would still be counted in computing statute time, unless expressly excepted. In Ex parte Dodge, 7 Cowen, 147, it was held that Sunday has in no case been excluded in counting statute time. Anderson v. Baughman, 6 Mich. 298; Franklin v. Holden, 7 R. I. 215, are to the same effect.”
In Keeter v. Wilmington & Weldon Railroad Company, 86 N. C. 346, the defendant was sued for a penalty incurred for the violation of the.Act of 1874-5, chapter 240, for allowing a bale of cotton belonging to plaintiff to remain unshipped for one day over five days from the date of the delivery for shipment. In the case, the Supreme Court of North Carolina said:
“The action is brought under the second section of tlie act, which provides, that ‘it shall be unlawful for any railroad company operating- in this State to allow any freight they may receive for shipment to remain unshipped for m'ore than five days, unless otherwise agreed between the railroad company and the shipper, and any company violating this section shall forfeit and .pay the sum of twenty-five dollars for each day said freight remains unshipped, to any per*244son- suing for the same:’ The cotton was delivered on Friday and remained unshipped until the next Thursday.
“The defendant company contended that it was not liable to the penalty, upon two grounds: . . . and, secondly, because the Legislature by the Act of 1879, chapter 197 and chapter 203, prohibited the cars running on Sunday, the effect of which was to eliminate Sunday from the five days, when it intervened, so that it was not to be counted in the computation of the time limited for shipment.
“And it was also decided in that case (Branch v. Railroad, 77 N. C. 347), that by the words ‘five days’ the act meant five full running days including Sunday whenever it intervened. This construction of the act makes it unnecessary for us to decide the disputed question whether the day of delivery is to be included or excluded.
“In our case the delivery for shipment having been made on Friday, the 24th of December, and the five days having ended at 12 o’clock on the night of the Wednesday following, and the seizure having taken place on the next day, Thursday, the 30th day of the same month, the question is, did the defendant incur the penalty imposed for one day’s delay.
“The seizure on Thursday is the same as if the bale of cotton had been shipped on that day. The act makes it unlawful for any railroad company to allow freight to remain unshipped for more than five days, and any company violating the act shall forfeit and pay the sum of twenty-five dollars each day said freight remains unshipped. Giving then the defendant the full five days, including Sunday the cotton having been delivered on Friday, the full five days ended on Wednesday. The seizure was made the next day, at what hour we are not informed, but that is immaterial, as the law will not regard the fraction of a day in the enforcement of a penal statute, which is *245to be liberally construed in favor of him upon whom tbe penalty is imposed. The defendant is liable, to the penalty for the delay of each day — that means each whole day — and the legal day is twenty-four hours. The defendant then would not incur the penalty until the full expiration of the sixth day after the delivery.
“This is the construction of the act given by the court in Branch v. Railroad, 77 N. C. 347. There the delivery of the cotton was on the 10th day of October and the shipment was on_the 19th of the same month. The court say, ‘The full five days expired on Sunday, the 15th day of October, and the first penalty was incurred on Monday, the 16th, the second on the 17th, the third on the 18th. On Thursday, the 19th, the cotton was shipped. The day of shipping should not be counted, because no penalty is incurred by any delay of a fraction of a day.’ Following this construction of the statute, we must hold that the defendant has not incurred the penalty sought to be recovered.”
In the case of City of St. Joseph ex rel. v. Landis, 54 Mo. App. l. c. 324, the court said: “Clapton v. Taylor, 49 Mo. App. 117, also answers the defendants’ further objection that in counting the time of the publication that the two Sundays included therein should have been excluded. It was held long ago in this State, that in counting statute time Sunday was not to be excluded. [State v. Green, 66 Mo. 631.] We think so far as any objection is raised in the record before us the contract was legally awarded.”
In the case of National Bank v. Williams, 46 Mo. 17, this court held, that under our statute a service of summons fifteen days before the first day of the term of court, including Sunday, was a valid service.
In State ex rel. v. Smith, 177 Mo. l. c. 83, this court said: “This petition was not filed in time unless we exclude Sunday in computing time, but the law is otherwise. [St. Joseph ex rel. v. Landis, 54 Mo. App. 315; State v. Green, 66 Mo. 631.] The property-owners *246having- failed to exercise their right to select the material for the paving of said street, that duty devolved upon the board of public works which made the following selection: ‘Vitrified brick as manufactured by the Pittsburg (Kansas) Vitrified Brick Company. ”
In Curtice v. Schmidt, 202 Mo. l. c. 714, this court said: “Under the charter provision, and the ordinance, the petition was not filed within the ten days allowed, unless Sunday be excluded in confuting the time. This should not be done. Sunday should be counted. [St. Joseph ex rel. v. Landis, 54 Mo. App. 315; Clapton v. Taylor, 49 Mo. App. 117; German Bank v. Stumpf, 73 Mo. 315; State v. Green, 66 Mo. 631.] It therefore appears that the property-owners failed to avail themselves of the privilege given them. ’ ’
And in Porter v. Paving & Construction Company, 214 Mo. l. c. 15, this court said: “Counsel also rely upon the decisions of the appellate court of this State to the effect that in computing statutory time Sundays will not be excluded. So far as the time of notice only is concerned, no doubt whatever exists that such is the rule. [State v. Green, 66 Mo. 631; St. Joseph ex rel. v. Landis, 54 Mo. App. 315.] But it is conceived that in computing time within which an act must be done these cases do not govern. Thus it is a familiar rule in this State, as well as at common law, that Sunday will not be counted in the construction of statutes giving four days within which to file motions for new trials and in arrest of judgment. [Bank v. Williams, 46 Mo. 17; Cattell v. Pub. Co., 88 Mo. 356; Hales v. Owen, 2 Salk. 625; Rex v. Elkins, 4 Burr. 2130.]”
There is a consensus of opinion among all of the authorities to the effect that a statute dealing with the days of the week includes Sundays unless they are expressly excluded thereby, or where by some act the nature of which by necessary implication excludes them, such, for instance, as the statute requiring a mo*247tion for a new trial to be filed within four days after verdict. In that case the motion must be filed in open court, as court cannot be in .session on Sunday; consequently under such a statute Sunday must be excluded by necessary implication, but in all other cases not specially excluded by statute, Sundays are included.
.(d) It is also contended that Sunday is not included in said Act of 1907, for the reason that section 2240, Revised Statutes 1899, prohibits labor to be performed on Sunday, and that said act does not purport to repeal or modify said section of the statute; or, in other words, it is contended, that, if said act includes Sundays, then it must by necessary implication repeal said section 2240.
That section reads: “Every person who shall either labor himself, or compel or permit his apprentice or servant, or any other person under his charge or control, to labor or perform any work other than the household offices of daily necessity, or other works of necessity or charity, or who shall be guilty of hunting game or shooting on the first day of the week, commonly called Sunday, shall be deemed guilty of a misdemeanor, and fined not exceeding fifty dollars.”
Prom thus reading said section, it is seen that it does not undertake to prohibit the performance of all labor on Sunday, but by an express provision all “household offices of daily necessity, or other works of necessity or charity” are excepted from its operation.
The power of the Legislature to authorize the performance of any kind of labor on Sunday cannot be questioned, for the reason that in contemplation of law it is simply a civil institution, and may be regulated or abolished altogether by the lawmaking power of the State, as it may see proper, notwithstanding the fact that it is a day of the week given up by Christian people to religious worship.- In the eyes of the *248law Sunday is merely a day of rest, and is not considered from the standpoint of religion.
In the case of Hennington v. Georgia, 163 U. S. l. c. 304, Mr. Justice Hablan, in discussing this question, said: “In our opinion there is nothing in the legislation in question which suggests that it was enacted with the purpose to regulate interstate commerce, or with any other purpose than to' prescribe a rule of civil duty for all who, on the Sabbath day, are within the territorial jurisdiction of the State. It is none the less a civil regulation because the day on which the running of freight trains is prohibited is kept by many under a sense of religious duty. The Legislature having, as will not be disputed, power to enact laws to promote the order and to secure the comfort, happiness and health of the .people, it was within its discretion to fix the day when all labor, within the limits of the State, works of necessity and charity excepted, should cease. It is not fo? the judiciary to say that the wrong day was fixed, much less that the Legislature erred when it assumed that the best interests of all required that one day in seven should be kept for purposes of rest from ordinary labor. The fundamental law of the State committed these matters to the determination of the Legislature. If the law-making power errs in such matters, its responsibility is to the electors, and not to the judicial branch of the government. The whole theory of our government, Federal and State, is hostile to the idea that questions of legislative authority may depend upon expediency, or upon' opinions of judges as to the wisdom or want of wisdom in the enactment of laws under powers clearly conferred upon the Legislature. The Legislature of Georgia no doubt acted upon the view that the keeping of one day in seven for rest and relaxation was of admirable service to a State considered merely as a civil institution.’ [4 Bl. Com. *63.] The same view was expressed by Mr. Justice Field in Ex parte *249Newman, 9 Cal. 502, 519, 528, when, referring to a statute of California relating to the Sabbath day, he said: ‘Its requirement is a cessation from labor. In its enactment, the Legislature has given the sanction of law to a rule of conduct, which the entire civilized world recognizes as essential to the physical and moral well-being of society. Upon no subject is there such a concurrence of opinion, among philosophers, moralists and statesmen of all nations, as on the necessity of periodical cessations from labor. One day in seven is the rule, founded in experience and sustained by science. . . . The prohibition of secular business on Sunday is advocated on the ground that by it the general welfare is advanced, labor 'protected, and the moral and physical well-being of society promoted.’ ” ,
In State v. Baltimore & Ohio Railroad Co., 15 W. Va. l. c. 381, the Supreme Court of West Virginia said:
“It is argued, that this statute requires this observance of the Sabbath day as a religious duty imposed upon us by God, and that as corporations can owe no religious duty the statute cannot be construed to extend to them. In this argument it is assumed as universally admitted, that God imposed on all mankind the duty of keeping the first day of the week as holy. This assumption is far from being conceded. It is of course not admitted by those of our citizens who are disbelievers in the Christian religion. Nor is it true that it is admitted by all believers in Christianity.
“Judge Bead in his opinion in Sparhawk v. The Union Passenger Railway Co., 54 Pa. St. 434 to 439, discusses this question at length and endeavors to show that Christianity does not enjoin the keeping of the Sabbath as a holy day. To establish this position he cites many texts from the Bible, and among them Col. ii. 14, 15; Gal. iv. 9, 10; and Eomans xiv. 5. *250He quotes, too, largely from the writings of many recognized Christian divines and theologians as sustaining his view, among them Calvin, Luther, the Bev. ■ Dr. Bice, Barclay’s “Apology,” Jeremy Taylor, Bishop White, and the Bev. Dr. James W. Alexander; and he asserts that the leading protestan! reformers, Melanchthon, Beza, Bucer, Zuinglius, Knox, and Cranmer all believed, that the observance of the Sabbath day as holy was not a requirement of the Christian religion; and he says that with them concurred Milton, Paley, Arnold of Bugby, and Penn, the founder of Pennsylvania.
“But I conceive this theological controversy is utterly unimportant in construing our statute. It might well be admitted, that it was the universally received opinion of all persons in this country that the Christian religion required, as a religious duty, the observance of the Sabbath day, and yet be easy to show, from the very wording of our statute, that our Legislature has not attempted to enforce the fulfillment of this Christian duty by any person. Had the Legislature really imposed on the community an obligation to support this observance of the Sabbath as a tenet of religion, they would in so doing have violated article 2, section 9, of the then Constitution, and article 3, section 15, of our present Constitution, which forbids the Legislature to compel any one to support any religious worship, or to confer any peculiar advantage on any sect. The requiring of those who, for instance, believed that Saturday was a holy day to observe Sunday as such, while those who believed that Sunday was a holy day were not required to observe Saturday as such, would have been conferring peculiar advantages on one sect and would have violated our Constitution.
“The Supreme Court of California, interpreting their statute in reference to the observance of the Sabbath as enforcing on the community this observ*251anee as a religions duty, pronounced the law unconstitutional and void. [Ex parte Newman, 9 Cal. 502.] But it has be'en elsewhere very generally held that statutes more or less' resembling ours were constitutional, because they did not enforce the observance of the Sabbath as a religious duty. [See Specht v. Commonwealth, 8 Pa. St. 312; Shover v. State, 5 Eng. (Ark.) 259; Voglesong v. State, 9 Ind. 112; State v. Arabs, 20 Mo. 214.]
“In construing our statute it would be our duty to give it a meaning consistent with our Constitution, if its meaning was doubtful, and such meaning could reasonably be attached to its language. Its meaning is not, however, doubtful. It was obviously not intended by our statute to enforce the observance of the Sabbath as a religious duty. The Legislature obviously regarded it as promotive of the mental, moral and physical well-being of men, that they should rest from their labors at stated intervals; and in this all experience shows they were right. If, then, rest is to be enjoined as a matter of public policy at stated intervals, it is obvious that public convenience would be much promoted by the community generally resting on the same day; for otherwise each individual would be much annoyed and hindered in finding that those, with whom he had business to transact, were resting on the day on which he was working. The Legislature holding these views in selecting the particular day of rest doubtless selected Sunday because it was deemed a proper day of rest by a majority of our people who thought it a religious duty to rest on that day; and in selecting this day for these reasons the Legislature acted wisely. The law requires that the day be observed as a day of rest, not because it is a religious duty, but because such observance promotes the physical, mental and moral well-being of the community; and Sunday is selected as this day of rest, because if any other day had been named, it would *252have imposed unnecessarily onerous obligations on the community, inasmuch as many of them would have rested on Sunday as a religious duty, and the requirement of another to be observed as a day of rest would have resulted in two days being observed instead of one, and thus time would have been uselessly wasted. This I conceive is the main object of our law; but it is not its only object. While I am thus resting on the Sabbath in obedience to law, it is right and reasonable that my rest should not be disturbed by others. Such a disturbance by others of my rest is in its nature a nuisance, which the law ought to punish, and' Sabbath breaking has been frequently classed with nuisances and punished as such. [See Commonwealth v. Jeandell, 2 Grant (Pa.), 506.] That these are the objects’of our statute are to my mind clearly shown by the wording of the law and by its provisions.
“The 17th section'of the act, see Code, p. 695, provides that the forfeiture imposed by the 16th section ‘shall not be incurred by any person who conscientiously believes that the seventh day of the week ought to be observed as a Sabbath, and actually refrains from all secular labor on that day, provided he does not compel an apprentice or servant not of his belief to do secular work or business on Sunday, or does not on that day disturb any other person.’ This in effect says: The resting on Sunday is not required of any one on the ground that it is a religious duty, but because the well-being of men require that they should rest one-seventh part in their time and public convenience requires this rest should be taken on the day when a majority of the community would, even without law on the subject, rest, as they regard it a religious duty to do so, and it would be prejudicial to the public and tend to idleness, if two-sevenths of the time was devoted to rest. If then any portion of the community should regard it as their *253religious duty to rest on some other day than Sunday, and do so rest, they are not required to rest on Sunday, as one-seventh of their time is all that the public requires to be devoted, to rest. But if you do not rest on Sunday, you must take care not to disturb those who do, and not to compel others to work who should rest on that day.
“The obvious purpose of the law was not to enforce the performance of a religious or moral duty; for it expressly provides that this supposed religious duty may be neglected by any one, who will rest the required seventh part of his time. It may be said, however, that the 16th section in prohibiting hunting or shooting on Sunday shows that the true and real spirit of the law is to enforce the keeping of the Sabbath holy as a religious duty. But it must be obvious that this section does not prohibit hunting or shooting on Sunday; it only prohibits it from being done in a way which shall be ‘to the annoyance of the public.’ That is, your hunting and shooting must not be so done as to make it a public nuisance; and 'this is in full accord with the general purpose of the act as I have explained it. No inference can be drawn from the act forbidding a person to employ his minor children, apprentices or servants in labor’ that the purpose of the act was to enforce on parents the social duty of training religiously their children, as has been suggested in argument. The spirit of this clause is simply to forbid masters from compelling their servants to labor more than six-sevenths of their time; and minor children are named simply because minor children are the servants of their parents. Nor can any inference be drawn that the whole scope of this law has not been correctly stated, because it is placed in the chapter headed ‘Offenses against morality and decency.’ There are other sections in this chapter punishing offenses or acts which cannot be regarded as mala in se, or as contrary to religion or abstract *254morality; as the intermarriage of a white person with a negro.
“If these be correct views of the true meaning and purpose of this act, it is obvious that there is no reason why its observance should not be enforced against corporations, and why they should not be fined according to the provisions of this act for employing their servants in labor. The punishment inflicted is not because they in employing their servants in labor on Sunday are violating the fourth commandment or committing any immoral act, but because they arp requiring their servants to labor more than six-sevenths of their time; and this is regarded by the State as prejudicial to their well-being. The corporation is therefore punished not for the violation of any social or moral obligation, but simply because it is violating a positive law forbidding it to employ its servants ih labor on Sunday; or because it is annoying-others who are thus resting in obedience to law.”
So in the case of District of Columbia v. Robinson, 30 App. Cases l. c. 288, the court said:
“Thus it will be observed that it is not the policy of the law to enforce an observance of the Sabbath day because of its general observance by the Christian world, but to enforce a cessation from labor on one day in seven. It is within the power of the Legislature to fix any other day in the week and the law would be equally as effective for the purpose of its enactment. In the selection of the Sabbath day the Legislature, has selected the day society generally recognizes as a day of rest, irrespective of any legal requirement. The constitutionality of this class of legislation can no longer be questioned. It has been universally upheld by the courts. [Mugler v. Kansas, 123 U. S. 623; Minnesota v. Barber, 136 U. S. 313; Hennington v. Georgia, 163 U. S. 299; Petit v. Minnesota, 177 U. S. 164; Ex parte Andrews, 18 Cal. 678.]
*255“While it is the legitimate prerogative of the Legislature to impose upon society the civil duty of observing one day in seven as a day of rest, it is beyond its power to impose the observance of Sunday as a purely religious duty. In other words, while the Legislature may very properly prescribe and impose upon the citizen obligations of a civil nature, it cannot impose the same obligations as religious duties. If, therefore, the act in question was intended to enforce the observance of the Sabbath as a religions, obligation, and not a: civil duty, whatever power the colonial legislative assembly may have had to prescribe and enforce such a law, we are of the opinion that it can not be legally .enforced under our present constitutional form of government. The Constitution of the United States guarantees to the citizen absolute religious freedom in that it forbids the enactment of any law respecting an establishment of religion, or that will prohibit the free exercise thereof.”
In Bloom v. Richards, 2 Ohio St. l. c. 391, Judge Thurman, in speaking for the Supreme Court of Ohio, said:
“We are, then, to regard the statute under consideration as a mere municipal or police regulation, whose validity is neither strengthened nor weakened by the fact that.the day of rest it enjoins is the Sab- • bath day. Wisdom requires that men should refrain from labor at least one day in seven, and the advantages of having the day of rest fixed, and so fixed as to happen at regularly recurring intervals, are too obvious to be. overlooked. It was within the constitutional competency of the General Assembly' to require this cessation of labor, and to name the day of rest. It did so by the act referred to, and, in accordance with the feelings of a majority of the people, the Christian Sabbath was very properly selected. But, regarded merely as an exertion of legislative author*256ity, the act would have had neither more nor less validity had any other day been adopted.
“Nay, more, it may protect the various festival days which, by some of the churches, are considered scarcely less sacred than the Sabbath day. But were the power conceded to the Legislature, it has not attempted to exercise it. It would, in the opinion of most Christians, be a far greater desecration of Sunday to go to an infidel lecture on that day, than to buy a tract of land; and yet the former is certainly not unlawful. The statute leaves a man to study atheism or the Bible on the Lord’s day, as he may see fit; although, in the judgment of most men, the former occupation is as vicious as the latter is laudable. There are various religious duties, the performance of which on Sunday is considered peculiarly appropriate; various occupations or amusements, harmless in themselves, but deemed by most Christians irreligious if indulged in on the Sabbath; yet the law neither enforces the one nor forbids the other. In a word, we repeat, that, legally considered, Sunday is merely a day of rest. To the Christian it is far more. With him, it has a sanctity not derived from human laws but stamped upon it by the Almighty. ITis observance of it is not the mere performance of a civil duty, but an obedience to a precept of the Most High. In this faith he is protected; the faith itself is regarded with respect; but the law does not enforce it.”
In Ex parte Newman, 9 Cal. l. c. 521, the Supreme Court of California, in speaking through Judge Field, later one of the justices of the Supreme Court of the United States, said:
“But it is urged that the intention of the law is to enforce the Sabbath as a religious institution. This position is assumed from the • description of the day and the title of the act, but is not warranted by either. The terms ‘Christian Sabbath or Sunday’ are used simply to designate the day selected by the Legisla*257ture. The same construction, would obtain and the same result follow if any other terms were employed, as ‘the Lord’s day, commonly called Sunday,’ contained in the statute of Pennsylvania, or simply ‘the Sabbath day,’ or ‘the first day of the week,’ as in several statutes. The power of selection being in the Legislature, there is no valid reason why Sunday should not be designated as well as any other day. Probably no day in the week could be taken which would not be subject to some objection. That the law operates with inconvenience to some is no argument against its constitutionality. Such inconvenience is an incident to all general laws. A civil regulation cannot be converted into a religious institution because it is enforced on a day which a particular religious sect regards as sacred. The Legislature has seen fit, in different enactments, to prohibit judicial and various kinds of official business on Sunday, and yet it has never been contended that these enactments establish any religious observance's, or that the compulsory abstinence from judicial or official labor is a discrimination or preference in favor of any religious sect. The law requires notes, when the last day of grace falls on Sunday, to be presented to the maker on Saturday, in order to hold the indorser. Would the complaint of an Israelite, that this was a discrimination in an important class of contracts in favor of 'the Christian, be listened to for a moment? But why not? In the course of his business it often becomes important to his interest that he should take commercial paper, not given to him in the first instance, and when, therefore, it is not in his power to fix the day of payment; and if the opinion of my associates is law, I see no reason why he should be compelled to have the note presented on Saturday, in order to hold the indorser. And why should he be denied the power of enforcing on that day, by legal process, contracts *258entered into with him? To- be consistent, we ought to hold all this legislation as discriminating and giving a preference in favor of one religious sect, and therefore unconstitutional. The answer consists in the simple fact that the legislation is not based upon any idea of enforcing a religious observance, but of establishing, as a civil regulation, a day of rest from judicial and other official labor; and the Constitution itself contains a recognition of Sunday as a day of rest, in the clause which provides that a bill presented to the Governor shall become a law in like manner as if he had signed it, if not returned by him within ten days, Sunday excepted, unless the Legislature, by adjournment, prevent such return. The word Sundays, in the plural, is in the Constitution on file in the office of the Secretary of State, not Sunday, in the singular, as found in the printed copy. [Price v. Whitman, 8 Cal. 412; Const., Art. 4, sec. 17.]
“The fact that the civil regulation finds support in the religious opinions of a vast majority of the people of California is no- argument against its establishment. It would be fortunate for society if all wise civil rules obtained a ready obedience from the citizen, not merely from the requirements of the law, but from conscientious or religious convictions of their obligation. The law against homicide is not the less wise and necessary because the Divine command is, ‘thou shalt do no murder. ’ The legislation against perjury is not the less useful and essential for the" due administration of justice because the injunction comes from the Most High, ‘thou shalt not bear false witness against thy neighbor.’ The establishment by law of Sunday as a day of rest from labor, is none the less a beneficent and humane regulation, because it accords with the Divine precept that upon that day ‘thou shalt do no manner of work; thou, and thy son, and thy daughter, thy man-servant and thy maid-servant, thy cattle, and the stranger that is within thy gates.’ ”
*259In State v. Ambs, 20 Mo. l. c. 217, Judge Scott, in speaking for this court, said:
“Long before tbe convention which framed our Constitution was assembled, experience had shown that the mild voice of Christianity was unable to secure the due observance of Sunday as a day of rest. The arm of the civil power had interposed. The convention sat under a law exacting a cessation from labor on Sunday. [1 Edward’s Compilation, 302.] The journal of the convention will show that this law was obeyed by its members as such, by adjournments from Saturday until Monday. In the tenth section of the fourth article of the Constitution it is provided that, if the Governor does not return a bill within ten days (Sundays excepted), it shall become a law without his signature. Although it may be said that this provision leaves it optional with the Governor, whether he will consider bills or not on Sunday, yet, regard being had to the circumstances under which it was inserted,' can any impartial mind deny that it contains a recognition of the Lord’s day, as a day exempt by law from all worldly pursuits? The framers of the Constitution, then, recognized Sunday as a day to be observed, acting themselves under a law which exacted a compulsive observance of it. If a compulsive observance of the Lord’s day, as a day of rest, liad been deemed inconsistent with the principles contained in the Constitution, can anything be clearer than, as the matter was so plainly and palpably before the convention, a specific condemnation of the Sunday law would have been engrafted upon it. So far from it, Sunday was recognized as a day of rest, when, at the same time, a cessation from labor on that day was coerced by a penalty. They, then, who engrafted on our Constitution the principles of religious freedom therein contained, did not regard the compulsory observance of Sunday as a day of rest a violation of those principles. They deemed a stat*260ute compelling the observance of Sunday necessary to secure a full enjoyment of the rights of conscience. How could those who conscientiously believe that Sunday is hallowed time, to be devoted to the worship of God, enjoy themselves in its observance admidst all the turmoil and bustle of worldly pursuits, amidst scenes by which the day was desecrated which they conscientiously believed to be holy? The Sunday law was not intended to compel people to go to church, or to perform any religious act, as an expression of preference for any particular creed or sect, but was designed to coerce a cessation from labor, that those who conscientiously believed that the day was set apart for the worship of God, might not be disturbed in the performance of their religious duties. Every man is. free to use the day for the purpose for which it is set apart or not, as he pleases. If he sees proper to devote it to religious purposes, the law protects him from the disturbance of others; if he will not employ himself in religious duties, he is restrained from interrupting those who do. Thus the law, so far from affecting religious freedom, is a means by which the rights of conscience are enjoyed. It cannot be maintained that the law exacting a cessation from labor on Sunday compels an act of religious worship. Because divines may teach their churches that the reverential observance of the Lord’s day is an act of religious worship, it by no means follows that the prohibition of worldly labor on that day was designed by the General Assembly as an act of religion. Such an idea can only be based on the supposition of an entire ignorance in the Legislature of the nature of the worship which God exacts from his creatures. A compliance with the law, induced by a fear of its penalties, could never be regarded as an act.acceptable to the Deity. No act of worship, unless dictated by heartfelt love, can be pleasing to the Almighty. God listens alone to the voice of the heart.”
*261And in the case of Commonwealth v. Louisville & Nashville Railroad Company, 80 Ky. l. c. 298, the court said: “The statute (the Sunday statute) is only a civil regulation enacted from motives of public policy, and to discuss it in a religious point of view would be to attribute to the Legislature the exercise of a power it does not possess, that is, the power to enforce the performance of religious duties.”
In Hennington v. Georgia, 90 Ga. 396, l. c. 397-398, being the case reported in 163 U. S. 299, supra, Chief Justice Bleckley, in speaking for the court, said: “There can be no well-founded doubt of its being a police regulation, considering it merely as ordaining the cessation of ordinary labor and business during one day in every week; for the frequent and total suspension of the toils, cares and strain of mind or muscle incident to pursuing an occupation or common employment, is beneficial to every individual, and incidentally to the community at large, the general public. Leisure is no less essential than labor to the well-being of man. Short intervals of leisure at stated periods reduce wear and tear, promote health, favor cleanliness, encourage - social intercourse, afford opportunity for introspection and retrospection, and tend in a high degree to expand the thoughts and sympathies of people, enlarge their information, and elevate their morals. They learn how to be, and come to realize that being is quite as important as doing. Without frequent leisure, the process of forming character could only be begun; it could never advance or be completed; people would be mere machines of labor or business — nothing more. If a law which, in" essential respects, betters for all the people the conditions, sanitary, ■ social and individual,' under which their daily life is carried on, and which contributes to insure for each, even against his own will, his minimum allowance of leisure, cannot be rightly *262classed as a police regulation, it would be difficult to imagine any law that could.”
That court further said: “With respect to the selection of the particular day in each week which has been set apart by our statute as the rest day of the people, religious views and feelings may have had a controlling influence. We douht not that they did have; and it is probable that the same views and feelings had a very powerful influence in dictating the policy of setting apart any day whatever as a day of enforced rest. But neither of these considerations is destructive of the police nature and character of the statute. If good and sufficient police reasons underlie it, and substantial police purposes are involved in its provisions, these reasons and purposes constitute its civil and legal justification, whether they were or not the direct and immediate motives which induced its passage, and have for so long a time kept it in force. Courts are not concerned with the mere beliefs and sentiments of legislators, or with the motives which influence them in enacting laws which are within legislative competency. That which is properly made a civil duty by statute is none the less so because it is also a real or supposed religious obligation; nor is the statute vitiated, or in anywise weakened, hy the chance, or even the certainty, that in passing it the legislative mind was swayed by the religious rather than by the civil aspect of the measure.. Doubtless it is a religious duty to pay debts, but no one supposes that this is any obstacle to its being exacted as a civil duty. With few exceptions, the same may be said of the whole catalogue of duties specified in the Ten Commandments. Those of them which are purely and exclusively religious in their nature cannot be or be made civil duties, but all the rest of them may he, in so far as they involve conduct as distinguished from mere operations of mind or states of the affections. Opinions may differ, and they really do differ, as to whether *263abstaining from labor on Sunday is a religious duty; but whether it is or not, it is certain that the Legislature of Georgia has prescribed it as a civil duty. The statute can fairly and rationally be treated as a legitimate police regulation, and thus treated, it is a valid law. There is a wide difference between keeping a day holy as a religious observance and merely forbearing to labor on that day in one’s ordinary vocation or business pursuit.”
To the same effect are the following cases: Commonwealth v. Has, 122 Mass. 40-42; Specht v. Commonwealth, 8 Pa. St. 312, 322; Frolickstein v. Mobile, 40 Ala. 725; Ex parte Andrews, 18 Cal. 678 (in which the dissenting opinion of Mr. Justice Field in Ex parte Newman, 9 Cal. 502, was approved); State v. Railroad, 24 W. Va. 783; Scales v. State, 47 Ark. 476; Mayor v. Linck, 12 Lea, 499, 515; 27 Am. & Eng. Ency. Law, 388.
As previously stated, it is clearly settled by 'all the authorities that in contemplation of law, Sunday is simply a civil regulation, designed as a day of rest and to promote the health, intelligence, morals, peace, happiness and the general well-being of the citizens of the State, and not as a religious institution, set apart and devoted to religious worship. That being true, then, unquestionably, the Legislature had the same power and authority to declare what acts of labor of to-day are of necessity within the meaning of. said .section 2240, Revised Statutes 1899', as it originally had when that statute was first enacted, exempting household duties and other work of necessity from the operation thereof; and having so declared by the Act of 1907, that all railroads should run at least one regular passenger train each way every day over all of their lines or parts of lines in this State, that was a legislative declaration that such public service is a work of necessity within the meaning of said section.
*264In this connection it might shed some light upon the question to state that “judicial proceedings upon Sunday are prohibited by the common law. Any other business can lawfully be done upon that day, except so far as it is prohibited by statute.” Boynton v. Page, 13 Wend. l. c. 429 ; Eden v. People, 161 Ill. 296; 27 Am. & Eng. Ency. Law, 389. ]
The general policy of this country regarding the preservation of Sunday as a day of rest is better stated in the case of Carver v. State, 69 Ind. 61, than in any.case to which my attention has been called. There it is said:
“The condition of a country, the form of its government, the history of its inhabitants, their pursuits, general intelligence, modes of life, manners and habits, enter into the construction of the laws made to govern them; and laws are not made so much for their abstract perfection as for their adaptability to the people they govern. We must also look to the period of the world at which they were enacted to get at their meaning, that meaning being the true intent and purpose of the legislative power that enacted them. What, then, did the Legislature me'an by the use of the words ‘works ... of necessity,’ in the law under consideration? The word ‘necessity’ means (1) irresistible force, (2) inevitable consequence. But these are not its true meanings when used in a law touching the voluntary conduct of men. It means, (3) being necessary, (4) something that is necessary. We say, ‘ The necessities of our nature; the necessaries of life. Habit and desire create necessities; but nature requires only necessaries.’ Sometimes the word ‘necessity’ means no more than ‘occasion,’ or that which gives rise to something else. [Worcester.] We are not to seek the physical, metaphysical, philosophical, scientific, moral, or theological meaning of the word ‘necessify’; but its legal meaning, as applicable to the rights, duties and conduct of men. Sailing *265ships, running steamboats and railroad trains, carrying the mails, operating telegraph lines, keeping up water-works and gasworks, carrying on distilleries, breweries, and running flouring mills, are not prohibited on Sunday, we believe, anywhere in the civilized world, and seldom regulated any differently on Sunday than on a week day; and large manufactories, blast-furnaces, salt-works, oil (wells, and other pursuits wherein heavy machinery is used, and where a stoppage is attended with loss or inconvenience, are seldom interfered with in their operations on Sunday by legal restriction.
“The earliest regulation we find touching Sunday, as a civil institution, was an edict of Constantine, A. D. 321, which declared that ‘on the venerable day of the Sun, let the magistrates and people residing in cities rest, and let all workshops be closed. In the country, however, persons engaged in the work of cultivation' may freely and lawfully continue their pursuits, because it often happens that another day is not so suitable for grain-sowing or for vine-planting, lest by neglecting the proper moment for such operation the bounty of Heaven should be lost. ’ This edict was modified by various provisions of the civil law, A. D. 326, 368 and 386. In the year 469 all legal proceedings were prohibited on Sunday. These regulations were adopted by the several rulers of the Heptarchy, continued after their union under Egbert, and subsequently confirmed by William the Conqueror, as a part of the common law. [Swann v. Broome, 3 Burr. 1595.]
“By an act of Parliament, A. D. 1552, 5 and 6 Edward VI. c. 3, it was declared that nothing in the Scriptures prescribed any certain day upon which Christians should refrain from labor, and enacted that Sunday and certain other days should be observed as holidays, provided that, when necessity might require, it should be lawful ‘to labor, ride, fish, or work *266any kind of work.’ The king further ordered ‘that the lords of the council should upon Sundays attend to the public affairs of his realm, dispatch answers to letters for the good order of the State, and make full dispatches of all things concluded the week before.’ James I, in his Book of Sports, declared that ‘our pleasure is after the end of divine service-, our good people be not disturbed, letted or discouraged from any lawful recreation.’ This regulation was confirmed by Charles I. By the statute 29 Charles II, c. 7, it was enacted that ‘no tradesman, artificer, workman, laborer, or other person whatever, shall do or exercise any worldly labor, business or work of their ordinary callings upon the Lord’s day, or any part thereof, works of necessity and charity only excepited.’ This statute, we believe, remains substantially the law of England to the present day, with a tendency, however, to relax the stringency of former decisions. .By this statute the sale of meat in public houses, and milk at certain hours, on Sunday is not prohibited. [4 Bl. Com. 63.]
“In the United States, where religion can be neither opposed nor supported by law, and where Sunday, under the law, is viewed purely in a secular light, the tendency naturally is to relax the restrictions of the Sunday laws in all things which do not interfere with the rights of others, and do not annoy or discomfort the public generally. The present statute of this State, we believe, is substantially in harmony with the Sunday laws in the several States of the Union. Throughout the civil law from Constantine, or the common law and statutes of England from William the Conqueror, and the statutes of the several States of the Union, we have found no case which holds the performance of ordinary domestic services in a household on Sunday, or the performance on Sunday of the ordinary services necessary to carry on, in the usual manner, a hospital, almshouse, hotel or other public institution *267of the kind, to be within the statutory laws prohibiting labor or Sunday. All such services are uniformly held to be exceptions under the law. [Rex v. Cox, 2 Burr. 785; Rex v. Younger, 5 T. R. 449; Commonwealth v. Nesbit, 34 Pa. St. 398; Flagg v. Millbury, 4 Cush. 243; Bennett v. Brooks, 9 Allen, 118; Commonwealth v. Knox, 6 Mass. 76; Commonwealth v. Sampson, 97 Mass. 407; Doyle v. Railroad, 118 Mass. 195; Crosman v. Lynn, 121 Mass. 301.]
‘ ‘ There is a difference between a work which may be done on one day as well as another, and which is not a daily need, and a work necessary to supply a constant daily want. There is no necessity for working in a shop, ploughing a field, selling from a store, opening an office, going to the exchange or mart of commerce, or working- at any common labor or usual avocation, on Sunday; but there is a daily necessity for putting a house in order, cooking food, taking-meals, drinking coffee or tea, smoking a cigar by those who have acquired the habit, or continuing any other lawful habit, on Sunday, the same as there is upon a week day; and whatsoever is necessary and proper to do on Sunday to supply this constant daily need, is a work of necessity within the fair meaning of the law under consideration.
“In this State it has been held that manufacturing malt beer, gathering and boiling sugar-water to prevent its waste, receiving the verdict of a jury by a court, and gathering the fruits of the earth to prevent their decay and taking them to the market-place on Sunday are works of necessity within the meaning of the present act. [Crocket v. State, 33 Ind. 416; Morris v. State, 31 Ind. 189; Jones v. Johnson, 61 Ind. 257; Wilkinson v. State, 59 Ind. 416.] In the last case, the true rule, we think was laid down by Howk, J,, namely, that labor performed on Sunday, which is necessary, under any particular state of circumstances, for the accomplishment of a lawful purpose, is *268not a violation of the Sunday law. [See, also, Edgerton v. State, 67 Ind. 588, and Turner v. State, 67 Ind. 595.]
“Keeping a hotel in this State on Sunday is not unlawful. Keeping a hotel on Sunday, in the same way that it is usually kept on a week day, is not unlawful. It follows, then, that if a hotel keeps a cigar stand, which is a part of its establishment, from which it sells cigars to its guests, boarders and customers, on a week day, to sell cigars from the same stand in the same way on Sunday is not unlawful. Indeed, we see no difference, legally, between the act of selling a cigar under such circumstances, and the act of furnishing a cup of tea or coffee, a meal of victuals, or supplying any other daily want, to a customer on Sunday for pay.
“In this view of the case, it is clear that the evidence does not support the conviction.
“The judgment is reversed and the cause remanded, with instructions to sustain the motion for a new trial, and for further proceedings in accordance with this opinion.”
The State of Kentucky has a statute almost identical with section 2240 of our State, prohibiting the performance of labor on Sunday, ‘except the ordinary household offices, or other work of necessity or charity.’ But that State has no such statute as the Act of 1907, before mentioned. In the case of Commonwealth v. Louisville & Nashville Railroad Co., supra, the defendant was prosecuted for running its passenger trains on Sunday, in violation of the statute of that State. The defendant defended upon the ground that the running of its trains upon Sunday was work of necessity within the meaning of the exception of that statute. In discussing that question, the Court of Appeals of Kentucky in speaking through Judge Pryor, on page 295, said:
*269“The meaning to be attached to the words /or other work of necessity,’ found in the act, must control the decision of this case, and if we are to attach to those words their scientific or physical meaning, that is, that the action of the company was inevitable or could not have been otherwise, its liability would at once be fixed, as it might have stopped its trains or declined to receive freight or passengers unless upon the agreement that the delay in transportation should relieve it from responsibility. Under such a ruling the cooking of food or the feeding of stock on the Sabbath might be dispensed with, and every other necessity in the way of labor that was not indispensable to man’s existence.
"Could this have been the legislative intent when using such language in the statute, or shall we not interpret the words as having a legal meaning designed to apply to the wants of the citizen, adapting the language in its construction to the manners, habits, wants, and customs of the people it is to effect; and, in many cases, the rights and duties of those charged with a public or private duty, and the obligations they are under to others must also be considered in determining the character of labor falling within the statutory prohibition. It is argued in the ease of Sparhawk v. The Union Passenger Railway Company, reported in 54 Pennsylvania, that it was not intended by such acts to exempt the party charged from the prohibition of the statute because his labor was a work of necessity to others, but it must be a work of necessity to him who does the labor. We do not so construe the statute. If so, why protect the apothecary who sells his medicines for the relief of the patient, or the dairyman who furnishes the milk for his customers, or the hotel-keeper who furnishes his guests with food and lodging? It is the exigencies of the object to be accomplished that determines, to a great extent, the means to be resorted to for that purpose. No safer rule, we think, *270can be established, or any better definition given of the word -necessity, than is found in the decision cited as adverse to the views therein expressed, and that is: ‘The law regards that as necessary which the common sense of the country, in its ordinary mode of doing business, regards as necessary.’ The change in the habits and customs of the people, and the mode and character of transporation and travel, makes that a necessity at this day that half a century since would not have been so regarded.
“It is-impossible, and certainly not practicable, to draw the line of distinction with certainty between works of necessity and such.labor as falls within the denunciation of the statute, and -we are not disposed to venture so far as to attempt to place a limit to the meaning óf the word necessity when applied to the wants of man. In the case of McG-atrick against Wason, reported in 4th Ohio State, it was held ‘that works of necessity are not limited to the preservation of life, health, or property from impending danger. The necessity may grow out of, or indeed be incident to, the general course of trade or business, or even be an exigency of a particular trade or business, and yet be within the exception of the act. Hence, the danger of navigation being closed may make it lawful to load a vessel on Sunday, if there is no other time to do so.’
“In the case of the Philadelphia, etc. R. R. v. Steam Towboat Co., reported in 23 Howard, the court said: ‘We have shown, in an opinion delivered at this term, that in other Christian countries, where the observance of Sundays and other holidays is enforced by both Church and State, the sailing of vessels engaged in commerce, and even their lading and unlading, were classed among the works of necessity which are excepted from the operation of such laws. This may be said to be confirmed by the usage of all nations, *271so far at least as it concerns commencing* a voyage on that day.’
“Railroad companies, as carriers of passengers, furnish at this day almost every accommodation to the traveler that is to be found in the hotels of the country. His meals, as well as sleeping apartments, are often' furnished him, and to require the train, when on its line of travel, to delay its journey that the passenger may go to a hotel to enjoy the Sabbath, where the same labor is required to be performed for him as upon the train, or to require him to remain on the train and there live as he would at the hotel, would certainly not carry out the purpose of the law, and besides, the necessity for reaching his home or place of destination must necessarily 'exist in so many instances as to make it indispensable that the- train should pursue its way. So of the trains transporting goods, merchandise, live-stock, fruits, vegetables, etc., that, by reason of delay, would work great injury to parties interested. A private carriage, in which is the owner or his family, driven by one who is employed by the month or the year, to the church in which the owner worships, or to the home of his friend or relative, on the Sabbath, is not in violation of the statute. So in reference to the use of street railroads in towns and cities on the Sabbath day. Those who have not the means of providing their own horses or carriages travel upon street-cars to their place of worship, or to visit their friends and acquaintances; and such is the apparent necessity in all such cases, that no inquiry will be directed as to the business or destination of the traveler, whether in the one case or the other, nor will an inquiry be directed as to the character of the freight being transported; nor will the person desiring to hire the horse from the livery stable be compelled to disclose the purpose in view in .order to protect the keeper from the penalty of the law. Such employments are necessary, and not within the inhibition of the statute.
*272“Tlie common sense, as well as the moral sentiment of the country, will suggest that the merchant who sells his goods, or the farmer who follows his plow, or the carpenter who labors upon the building, or the saloon-keeper who sells his liquors on Sunday, are each and all violating the law by which it is made penal to follow the ordinary vocations of life on Sunday. The ordinary usages and customs of the country teach us that to pursue such employments on the Sabbath is wrong. Every man can realize the distinction between pursuing such vocations and that of transporting the traveler to his home, or the pursuit of such employments as must result from the necessary practical wants of trade.”
In Southern Railway Co. v. Wallis, 133 Ga. 553, the defendant in error sued the plaintiff in error to recover damages for failure to stop one of its passenger trains for him at a flag station on the line of its road. The defense was substantially that the day upon which the train mentioned was being run was Sunday, and for that reason it was unlawful for the company to run trains on-that day, and, consequently, it owed defendant in error no legal duty to stop for him at said station. In discussing that question, the Supreme Court of Georgia, on page 555, said: “The defendant pleaded ‘that the 2d day of February, 1908 (the day the plaintiff avers the train failed to stop), was upon the Sabbath day and the defendant had the right to refuse to enter into a contract of carriage if it desired to do so, and that it was guilty of no breach of duty as a carrier by not stopping at said station. ’ The defendant contends that it is under no duty to enter into any contract of carriage on Sunday, nor is it under duty to stop its passenger trains at a particular station when run on Sunday for the purpose of receiving-passengers. This contention is not sound. At common law contracts made on Sunday were valid and enforceable". [Hayden v. Mitchell, 103 Ga. 431, 440; *273Bishop on Contracts (2 Ed.), sec. 536.] Nor was it crime at common law to pnrsne one’s ordinary calling on the Sabbath day. [Bishop, supra, sec. 538; 2 Bishop’s New Crim. Law, secs. 950 et seq.] By statute the doing of certain acts on the Sabbath day has been made penal. And a contract made on the Sabbath day in furtherance of a violation of a criminal statute is obnoxious to publice policy, and will not be enforced. But unless the contract is in furtherance of a violation of a criminal statute, or is prohibited, it is valid and enforceable. [Sanders v. Johnson, 29 Ga. 526; Dorough v. Equitable Mortgage Co., 118 Ga. 178; Red Cypress Co. v. Perry, 118 Ga. 879.] There is no statute in this State prohibiting a carrier from running a passenger train on the Sabbath day, or prohibiting it from entering into contracts of carriage on that day. By the penal Code, section 420-, it is made penal to run freight or excursion trains on the Sabbath day, but ‘regular trains for the carrying of the mails or passengers’ are expressly excepted therefrom. The prohibition of the Penal Code, section 422, against any person pursuing his business or ordinary calling on the Lord’s day when not a work of necessity or charity, does not apply to the running of passenger trains; otherwise it would have been idle for the General Assembly to have made the running of an excursion passenger train on the Sabbath day an indictable offense. The two sections, 420 and 422, are in pari materia, and must be construed together. It would seem tha,t the General Assembly having expressly or by necessary implication legalized the running of passenger trains on the Sabbath day, the doing of the work necessary thereto is to be regarded as a ‘work of necessity.’ But aside from this, a railroad company which runs a regular passenger train on the Sabbath will not be relieved of the performance of its legal duties incidental thereto.”
*274In the case of Yonoski v. State, 79 Ind. 393, where it was shown that there was a real necessity for the repairs of a railroad track, and that tile necessary work in making them conld be done only on Sunday without delay of the company’s trains, it was held, under a statute similar to our section 2240, prohibiting labor on Sunday, that such work was work of necessity within the meaning of the exception to the statute of that State, and that the conviction of the employees for doing the work on Sunday was contrary to law, and could not be sustained.
In the case of Edgerton v. State, 67 Ind. l. c. 592, the plaintiff in error was prosecuted, under the statute, for desecrating the Sabbath, by performing labor on Sunday, namely, feeding hogs on Sunday. On cross-examination the plaintiff in error testified that “I did not feed them on Saturday enough to do over Sunday, because I thought they would do better to have it fresh on Sunday.” In disposing of that case, the Supreme Court of Indiana said:
“We cannot see anything in this evidence out of the ordinary way of feeding hogs, in the fall of the year, before the corn is ripe enough to crib,. as practiced generally in the State of Indiana by good husbandmen. The work of feeding the hogs on Sunday being lawful and necessary, the manner of feeding them —taking into view the time of year, the condition of the corn, the place where the corn was, and where the hogs were — also became lawful and necessary; and the work thus being lawful and necessary, it was lawful and necessary to feed them on Sunday, in the same manner that would be usual and proper, according to the circumstances, to feed them on a week day.
“The evidence is so clearly insufficient that we cannot approve the verdict.
“A work of necessity, within the meaning of the statute, does not mean a physical or absolute necessity; but a moral fitness or propriety in the work done, under *275the circumstances of each particular case, may he deemed a work of necessity, within the meaning of the law. Nor need the necessity he dangerous to life, health or property, which is beyond human foresight or control. On the contrary, the necessity may grow out of, or be incident to, a particular trade or calling, and yet be a work of necessity within the meaning of the act. It is not the design of the law to impose onerous restrictions upon, or add burdens to any lawful trade or business. It has been held that keeping* up> a blast-furnace, running a mill, manufacturing gas, supplying water by waterworks, furnishing milk by dairyman, gathering and boiling sugar-water, making malt beer, taking watermelons to market — according to the circumstances of each case — are works of necessity within the meaning of the law; and we think that hauling the corn and feeding hogs on Sunday, under the circumstances of this case, fall within the same principle. See the case above cited; also Morris v. State, 31 Ind. 189, and the cases there cited, and Crocket v. State, 33 Ind. 416.
“So strict a construction of the act as that held by the court below might authorize the arrest of superintendents, engineers, firemen, conductors and brakemen, while operating railroads, laborers in depots and stockyards, herdsmen and feeders of cattle, ‘engaged in their usual avocations’ on Sunday, and thus embarrass, if not entirely stop, the great commercial interests and leading industries of the State, a result certainly not intended by the Legislature that enacted the law.”
In Murray v. Commonwealth, 24 Pa. St. 270, the court said:
‘ ‘ This is a summary conviction of a lock-keeper of the Schuylkill Navigation Company, for attending to his business, as such, on the Lord’s day, 'by opening the locks for the passage of boats. Is this a civil offense? We think not.
*276"The Schuylkill river is a public highway; and as people are not forbidden by law, and therefore have a right, for some purposes, to pass along it, even on the Lord’s day, the navigation company must keep it open, and, for this purpose, must have lock-keepers to act for them. There may, indeed, be unlawful travel op. Sunday, and for such travel there can be no right to have the locks opened; but the criminality of the lock-keeper is not proved by the criminality of the travel, because, as agent of the company, he is hound to keep the navigation open for travel, and is not made the judge of its rightness.
“Every man travels at his own risk on Sunday, and that risk is measured legally only by the legal penalty. To stop him would be the imposition of a different penalty, tenfold more serious perhaps; and it is not the remedy of the law. Beside this, the law would not impose upon the lock-keeper the authority to judge of the rightness of the travel, without investing him with the exemption from liability for misjudgment that ordinarily belongs to judicial officers, and then the traveler would be without remedy in case of his error of judgment, and would be justified in going on in case of a decision in his favor. This would make a lock-keeper, in this respect, a more important public officer than a justice of the peace.
“True enough, the lock-keeper was engaged in his ordinary occupation; but it has never been considered that the occupation of gate-keepers on public highways and bridges is included in the Sunday laws; and the defendant’s occupation is of the same sort. The turnpike-roads and bridges are not ordered to be shut on the Sabbath, and to throw them open free of toll would greatly encourage breaches of the law.
“But it is said that the act of 11th April, 1845, exempts canal companies from attending their locks on the-Sabbath. So it does; but this assumes that it was their duty, before that, to attend them; and the *277law designed to relieve them from one duty cannot have the effect of imposing another upon them, and especially one that may he enforced by a legal penalty. It is a permission, not a command; an exemption, not a prohibition; and no penalty can be attached to it. The matter is left to their discretion.”
In the case of Commonwealth v. Nesbit, 34 Pa. St. l. c. 409, the Supreme Court of Pennsylvania tersely and clearly stated the policy in this language: “Necessity itself is totally incapable of any sharp definition. What is a mere luxury, or perhaps entirely useless or burdensome to a savage, may be a matter of necessity to a civilized man. What may be a mere luxury or pleasure to a poor man, may be a necessity when he has grown rich. Necessity, therefore, can itself be only approximately defined. The law regards that as necessary, which the common sense of the country, in its ordinary modes of doing its business, regards as necessary.”
And in Burnett v. Western Union Tel. Co., 39 Mo. App. l. c. 611, that court said:
“The message was tendered for transmission on Sunday. The defendant tendered a declaration of law to the effect that, this being the allegation in the petition and the undisputed evidence, ‘ the finding must be for the telegraph company, unless the evidence further shows that the sending of said dispatch was a work of necessity:’ also another declaration of law as follows: ‘The said dispatch was not a work of necessity, unless, under all the circumstances, it appears from the evidence that it was absolutely requisite that it should be sent on Sunday. But if the evidence shows that it was a work of necessity, but that the plaintiff neglected to send a similar dispatch or similar information on the preceding day, and by such neglect on his part created a necessity for sending it on Sunday, he cannot recover.’ The court also gave,-at the request of the plaintiff, the following: ‘The court *278declares the law to be that the necessity contemplated by the Sunday law is not an absolute necessity, but a relative necessity; and such a relative necessity may be a necessity arising* from inadvertence on the part of the person pleading the necessity, but not from willfulness. The pulling of ears of barley in a field on Sunday to appease hunger, which might have been readily provided for on the preceding day, would not be, per se, a violation of the Sunday law.’ The court also found as a fact ‘that the sending of the message and transmitting of the message on Sunday was a work of necessity.’ These rulings indicate the theory of the court, that the sending of this dispatch, under the circumstances disclosed in the evidence, was a work of necessity, and that it was none the less so because the necessity, which arose for sending it on Sunday, instead of the previous day, may have been due to the plaintiff’s inadvertence. If the sending of this message was not a work of necessity or charity, so as to fall within the prohibition of section 1578, Revised Statutes of 1879, the plaintiff cannot recover, because no action will lie for the failure to perform an act prohibited by law. [Thompson v. Telegraph Co., 32 Mo. App. 191; Rogers v. Telegraph Co., 78 Ind. 169; Western Union Tel. Co. v. Yopst, 118 Inch 248.] . . .
“It is a rule of appellate procedure that a case cannot be tried upon one theory, and determined in the appellate court upon another theory. But the rule lias no application to cases where the judgment of the trial court is affirmed for reasons other than those -on which the trial court proceeded; for, although the trial court has given the wrong reason for the right judgment, or an insufficient reason for a correct judgment, the judgment is not to be reversed, if it is supported by good reasons, and if it is an application of the law to the undisputed facts. If, therefore, the sending of this message was, under the circumstances disclosed *279by the evidence, a work of charity, it was not labor or work prohibited by the statute above quoted, although it may not have been a work of necessity.
‘ ‘ But we think that it was a work of necessity. The undisputed evidence shows that it was intended to advise the plaintiff’s wife of his whereabouts and of the time of his arrival at home, after he had been absent from home two days, a portion of his absence being protracted and unexplained to his wife — in order to allay any anxiety on her part as to his whereabouts and safety. It also shows that this fact was communicated to the agent of the defendant, who received the dispatch. "We are of opinion that this was a work of necessity within the meaning of the statute. In' Massachusetts, where the court has gone as far, perhaps, as any court in the Union in upholding laws against what is called Sabbath-breaking, it has been said: ‘By the word “necessity” in the exception, we are not to'understand a physical and absolute necessity, but a moral fitness or propriety of the work and labor, done under the circumstances of any particular case, may well be deemed necessity within the statute. ’ [Flagg v. Inhabitants of Millbury, 4 Cush. (Mass.) 243.] We think that the common sense of those who are most rigorously in favor of Sunday observance would unite in saying that the sending of a message to a man’s wife and family under such circumstances —where he had been from home an unexplained and unaccountable length of time — for the purpose of allaying anxiety as to his whereabouts, would be regarded as a work of necessity.”
It will be observed from reading the last mentioned cases, that the defense interposed to the prosecution in all of them was that the labor performed on Sunday was a work of necessity within the exception to the general statute, prohibiting labor from being done on that day, with the exception of the case of the Southern Railway Co. v. Wallis, supra, where *280a special statute áuthorized the company to run its passenger trains on Sundays.
If it can be logically contended and held, as shown by the foregoing cases, that the running and operation of railroad trains on Sunday, and the performance of various other acts of labor upon that day are works of necessity within the meaning of the exception to the general statute prohibiting labor on that day, then, a fortiori, it can be logically held that the running of trains on Sunday is a work of necessity, where it is expressly authorized, as was true in the case of Commonwealth v. Wallis, supra, or in the case at bar, where the Act of 1907 expressly requires railroad companies to run their trains on that day.
From this view of the case, we must hold that there is no inconsistency between the Act of 1907 and section 2240, Revised Statutes 1899'. Said act is but a legislative declaration of the public policy of the State, regarding what are some of the modern works of necessity, which may be performed on Sunday, under the exception to the general statute prohibiting labor from being done on that day.
If that is not the meaning of the Act of 1907, then it has no meaning whatever, for the reason that all of the authorities hold that the railroad companies of the country had the authority under the exception to the general statute prohibiting labor on Sunday, to run their trains on Sunday, and there is not a case to be found in the books to the contrary.
We must presume that the Legislature, at the time of the passage of this act, was familiar with the public service that these public corporations were rendering to citizens of the State, and that they were running their trains upon and over all of their lines in the State every day in the week, with the exception of a few stubs or branch lines, such as the one mentioned in this case; and it is common knowledge that, upon those stubs, the companies have rarely, if ever, run *281their trains on Sundays. That was known to the Legislature, and the Aet of 1907 was enacted for the purpose of remedying that omission.
That view of the ease also disposes of the various other reasons assigned by counsel for appellant as to why the Act of 1907 does not embrace Sundays — such, for instance, as that if it does include Sundays, then the act repeals section 2240', and that, too, by implication, which is not favored by the law. ,
While there is no authority in this State, or elsewhere, which holds that the running of trains on Sundays is not a work of necessity; but, suppose it was not a necessity prior to the passage of the Act of 1907, and also suppose that said act is in conflict with said section 2240, Revised Statutes 1899', then the appellant’s compliance with the requirements of the Act of 1907 could not be construed as an unlawful act violative of said section 2240, because of the familiar canon of statutory construction, that, if a special provision applicable to a particular subject be inconsistent with a general law, the special aet will prevail. [State ex rel. v. Foster, 187 Mo. l. c. 610; State v. DeBar, 58 Mo. 395; State v. Green, 87 Mo. l. c. 587.]
We are, therefore, clearly of the opinion that the Act of 1907 does apply to and include Sundays, the same as it applies to all other days of the week, and that the act requires appellant to run its trains on Sunday.
II. It is next insisted by counsel for appellant that, even though the Act of 1907 should be held to include Sundays, and to require railroad companies to run their trains on those days, it would be violative of article 14, Amendment of the Constitution of the United States, “in that it is a discrimination against employees of steam railroads, and in favor of all other vocations and the employees of all other kind of car*282riers, because labor on Sunday is not required of any other person whatever.”
We do not understand counsel to present the foregoing contention as an independent legal proposition; but even if they did so intend, the contention, in our opinion, is not well founded.
For the sake of argument we will assume, for the present only, that the Act of 1907 applies to the employees of steam railroads, as contended for by counsel for appellant.
Upon that assumption, we have no hesitancy in holding that the employees of steam railway companies constitute a reasonable and natural classifiea^ tion of persons within the meaning of the Constitution prohibiting- discrimination. It has been repeatedly held by this court, and by the Supreme Court of the United States, that said constitutional provision does not prevent legislation which embraces all persons or things that naturally belong to the same class, and are similarly situated, and upon whom the legislation must operate equally and uniformly. [State ex inf. v. Standard Oil Co., 218 Mo. 1.]
This court in the case of White v. Railroad, 230 Mo. 287, has gone much further in the classification of persons for legislative purposes than we have in any other case to which my attention has been called. There, this court upheld the constitutionality of an act of the Legislature which divided the employees of steam railroads into two classes, namely: The one embracing all such employees who are sued on demands not exceeding $200, and the other includes all such employees who are sued on demands exceeding the sum of $200: While that case did not receive the unanimous support of the court, however it is binding authority in this State until it is overruled; and that being true, it is unquestionably controlling in this case. But here we are not bound to go to that extent of classification in order to uphold the Act of 1907. In the case at bar *283counsel for appellant make no claim that the Act of 1907 subdivides the employees of steam railroads into two classes, as did the act considered in the White case.
But, as previously suggested, the last contention was not intended as an independent proposition, but it is predicated upon the further contention that the appellant cannot run Sunday trains without the labor of employees, and that it cannot compel its employees to labor on Sunday, for two reasons:
“First. Because requiring them to labor on Sunday is a discrimination against them, which the law will not permit, and which the defendant cannot enforce; and,
“Second. Because requiring them to labor on Sunday would prevent them from keeping that day sacred and worshiping thereon, thereby interfering with their religious liberty, and the court cannot assume that railroad employees are not Christians and have no religious scruples.”
By coupling the two last contentions together, as counsel have, they insist that the Act of 3907, as applied to employees of steam railways, is violative of section 5 of article 2 of the Constitution of this State, which reads as follows:
“That all men have a natural and indefeasible right to worship Almighty God according to the dictates of their own conscience; that no person can, on account of his religious opinions, be rendered ineligible to any office of trust or profit under this State, nor be disqualified from testifying, or from serving as a juror; that no human authority can control or interfere with the rights of conscience;’ that no person ought, by any law, to be molested in. his person or estate, on account of his regligious persuasion or profession; but the liberty of conscience hereby secured shall not be so construed as to excuse acts of licentiousness, nor to justify practices inconsistent with the good *284order, peace or safety of this State, or with the rights of others.”
This contention of appellant is untenable, for the reason that the Act of 1907 does not mention railroad employees, nor does it require them to labor on Sunday or upon any other day, much less does it require them to work upon that day, or prescribe a penalty for their failure to do so.
I suppose it would not be seriously contended, that, if an employee of a railroad company should refuse to work upon Sunday, that he could be legally arrested, tried and convicted under the Act of 1907, or under any other statute or law of this State for such failure.
That being unquestionably true, then clearly that act cannot and does not discriminate between employees of steam railroads and the employees of persons following other vocations of life, as previously held, nor interfere with their religious freedom or right to worship G-od according’ to the dictates of their own conscience, which are so sacredly guaranteed to all by section 5 of article 2 of the Constitution of this State.
And we might with propriety here add, that there is no employee of the railroads before the court complaining of the Act of 1907; and as to them, we will not attempt to cross the bridge before we come to it. Sufficient unto the day is the evil thereof. ’ ’
The probability of our ever being required to cross that bridge is so remote that it is not at this time worthy of consideration: First, because, as before stated, there is no law depriving the employees of their religious liberty; and, second, because, even though such a law should be enacted, railroad employees would have to experience quite a change in religious convictions before they would refuse to so labor on Sunday, or complain of said act of the Legislature.
Common observation and experience teach us that their religious scruples do not now prevent them from *285operating railroad trains on Sundays. We see thousands of them in this State', and hundreds of thousands of them in this country, engaged in operating railroad trains on Sunday, as well as other days; and should this court in the face of that well-known condition of things hold the Act of 1907 unconstitutional because it might deprive railroad employees of their religious liberty when applied to stub lines, and at the same time permit railroad companies to run their trains over their trunk lines on the same day (which according to all the authorities it must do) would but stultify itself, and be likened unto “ye blind guides, which strain at a gnat and swallow a camel.”
But independent of all this, I know of no law, human or divine, which condemns work of necessity or of charity to be performed on the Sabbath day. In all Christendom, all nations thereof, either by express statute or by some rule of conduct, expressly authorize the same.
Christ taught the lawfulness to perform such labor on Sunday:
“1. At that time Jesus went on the Sabbath day through the corn; and his disciples were an hungred, and began to pluck the ears of corn and to eat.
“2. But when the Pharisees saw it, they said unto him, Behold, thy disciples do that which is not lawful to do upon the Sabbath day.
‘ ‘ 3. But he said unto them, Have ye not read what David did when he was an hungred, and they that were with him:
“4. How he entered into the house of God, and did eat the shew-bread, which was not lawful for him to eat, neither for them which were with him, but only for the priests?
“5. Or have ye not read in the law, how that on the Sabbath days the priests in the temple profane the Sabbath, and are blameless?
*286‘ ‘ 6. Rut I say -unto you, Tliat in this place is one greater than the temple.
"7. But if ye had known what this meaneth, I will have Mercy, and not sacrifice, ye would not have condemned the guiltless.
“8. For the Son of man is Lord even of the Sabbath day.
“9. And when he was departed thence, he went into their synagogue;
“10. And behold, there was a man which had his hand withered. And they asked him, saying, Is it lawful to heal on the Sabbath days? that they might accuse him.
“11. And he said unto them, What man shall there be among you that shall have one sheep, and if it fall into a pit on the Sabbath day, will he not lay hold on it, and lift it out.
“12. ITow much then is a man better than a sheep? Wherefore it is lawful to do well on the Sabbath days.
“13. Then saitli he to the man, Stretch forth thine hand. And he stretched it forth; and it was restored whole,-like as the other.” [Matthew, xii, 1 to 13, inclusive.]
Tliose laws and that ex cathedra teaching establish the fact that the Sabbath was made for man and not man for the Sabbath. In other words, there has never been a time when the law of God or those of man have prohibited work of necessity or of charity from being done on the Sabbath day; and why then all this ado about religious liberty and conscientious scruples against working on Sunday, etc., I am unable to comprehend.
As before stated, there is no law to compel any one to work for a railroad company, nor to serve upon the police force, fire department, in the postal service, or in the various eleemosynary institutions of the State, yet there is no shadow of doubt in my mind but *287what the Legislature of the State has the constitutional power to require all persons while so employed or serving any of those institutions to perform the ordinary duties incident to such employment on Sundays the same as on other days of the week.
The personal freedom of the citizen of this country, guaranteed by both State and Federal Constitutions, would prevent the Legislature from enacting any valid law which would compel involuntary servitude, either in public institutions or private industries, penal ,instiutions, for instance, such as penitentiaries, of course, excepted; but when the citizen voluntarily enters the service of any of those public institutions, he, by necessary implication, even in the absence of any law, impliedly, at least, agrees to discharge his duties in the premises on Sunday, the same as on other days of the week.
And in pursuance to that implied agreement, it is a well-known fact that every policeman, fireman, postal officer or clerk, and eleemosynary employees do perform their duties on Sundays as they do on other days of the week; and because of the- public character of, and the great necessity for the performance of those duties on each and every day in the year in those institutions, that would justify the Legislature in enacting laws which would compel all such employees to perform those duties on Sundays, so long as they voluntarily remained connected with them. Nor would such a law, in my judgment, offend against either the State or Federal Constitution. Under such a law any person who has conscientious scruples against working on Sunday need not enter into their service, and all officers and employees whose conscience should become quickened against laboring on the Sabbath day might resign their positions and thereby relieve themselves from the performance of all labor on that day. But who, for an instant, would contend, because some one or more of such employees might *288liave conscientious scruples against working on Sunday, that the police and fire departments of our great cities, that the United States mails, or that the eleemosynary institutions of the State, should be closed on Sundays'?
The proposition that a policeman is under no legal obligation to arrest a criminal or suppress a riot on Sunday; that a fireman may with impunity permit a city to be consumed by fire on the Sabbath day; that the individual mind of a postal employee may paralyze the postal service of the entire country, or that an attendant may suffer the unfortunate inmates of our eleemosynary institutions to go hungry and dirty on the first day of the week, commonly called Sunday, is to my mind monstrous, and should not and will not be tolerated by an enlightened, civilized Christian people; and if there is no law which can prevent the officers and employees of such institutions from bringing about those disturbing', deplorable and dangerous conditions to society, then the sooner they are enacted the better off will society and the State be.
The foregoing observations apply with equal force to railroad companies, for the reason that railroads are public highways and common carriers of passengers and freight. [Art. 12, secs. 1-14, Constitution of Missouri, 1875.] These roads are the great arteries of commerce, connecting the various dependent sections of the country with each other; they traverse every State and Territory of the Union, and penetrate almost every county, city, town and hamlet in the country; they gather together the products of the farm, garden and orchard, as well as the output of the mines, and distribute them to the marts of the great cities; supply the factories with raw material and deposit the surplus at the sea-board for exportation to foreign countries. In return they distribute the fabrics of the industrial institutions to the millions of consumers throughout the length and breadth of the United *289States, thereby equalizing production and consumption, and at the same time furnishing employment and plenty to the people of all sections of the country.
The people of our great cities, who are numbered by the millions, are dependent upon the railroads for their daily bread; and, under the modern changes in the industrial conditions, the country people must look to the railroads for most of their fabrics, including clothing and farm implements. They also afford the people of this vast country the means of intercourse with each other, carry the United States mail, and disseminate knowledge to the citizens of the entire Union, which is so essential to the wisdom and stability of good government, both State and National, and which also contributes so largely to the peace and happiness of our citizens.
Up to the date of the passage of this Act of 1907, there was no law in this State, or country, to which our attention has been called, requiring railroad companies to perform those valuable services to the public on Suridays. Prior to that date, the State and Federal Governments seem to have relied entirely upon the patriotism, good sense and self-interest of the companies to perform those indispensable services on those days; but the observation and experience of the various members of the Legislature taught them that the companies would not always perform those services, especially upon short lines, where the expenses of running the trains were equal to or greater than were the receipts from the traffic. By that neglect of duty on the part of the companies, the people residing along those short lines were greatly damaged and inconvenienced. They could neither leave home or return thither, if absent therefrom on Sundays, however necessary it might have been for them to have done so; nor could they receive their mail *290upon those days. In other words, those people were practically shut out from the rest of the world one day out of every seven, to their great annoyance, inconvenience and damage. In order to remedy this evil the Act of 1907 was passed.
In oral argument it was suggested that the necessity for running trains on the branch road in question from Worth to Grant City could not have been very great, because of the limited number of people residing there. It occurs to us that such argument manifests an erroneous conception of the situation. While it'is true there are not as many people residing along this line of road and in these two small towns as there are living along other and longer lines and in larger cities, nevertheless their necessities for railroad transportation are just as great to them as they are to those who reside in the more densely populated districts of the State.
From the foregoing view of the situation, it seems to us that the Legislature was amply justified in passing the Act of 1907; and that it had the power to compel the railroads of the State to operate their roads and to run daily trains thereon to accommodate the public will, we suppose, scarcely be questioned. [Commonwealth v. Railroad, 120 Ky. 91; State v. Railroad, 29 Conn. 538; People ex rel. v. Railroad, 70 N. Y. 569.]
The latest and one of the ablest opinions discussing this question is that of' Mr. Justice White in the case of Atlantic Coast Line v. North Carolina Corporation Commission, 206 U. S. 1. In that case two questions were decided, first, the power of the State to compel the company by statute to run its trains over one of its lines from Rocky Mount to Selma, in the State of North Carolina; and, second, the constitutionality of the statute, where the evidence showed that the daily cost to operate the train between those two points was $40, and that the total daily *291receipts therefrom was only $25', or a net loss of $15 per day. Under that showing, the railroad company contended that the act was unconstitutional, null and void, because it deprived the company of its property without just compensation. In discussing those questions, Mr. Justice White, in speaking for-the Supreme Court of the United States, said:
“[It is contended] that, however otherwise just and reasonable the order may have been, it is inherently unjust and unreasonable because of the nature of the burden which it necessarily imposes.
“This proposition is based on the hypothesis that the order, by necessary intendment, directed the Coast Line to operate an additional train, although such train could not be operated without a daily pecuniary loss. The premise upon which this proposition rests would seem to be irrelevant, since the court below in one aspect of its opinion treated the order of the commission as not requiring the operation of an extra train from Rocky Mount to Selma. Yet, as the facts found by the commission and which were affirmed by the court would indicate that it was considered that the operation of such train was the most direct and efficient means for making' the ordered connection, and as the court considered and passed upon the duty of the railroad to comply with the order, even if to do so it became necessary to operate the extra train at a loss, we think the proposition relied upon is open and must be decided. The contention is that the fact that some loss would result from the requirement that the extra train be operated, in and of itself, conclusively establishes the unreasonableness of the order and demonstrates that to give it effect would constitute a taking of property without due process of law in violation of the Fourteenth Amendment. Conclusive support for this contention, it is insisted, is afforded by the doctrine upheld in Smyth v. Ames, 169 U. S. 466, and the cases which preceded that decision. *292The cases relied upon, however, only involved whether a general scheme of maximum rates imposed by State authority prevented the railroads from earning a reasonable compensation, taking into view all proper considerations as to the value of the property and the cost of operation, and, if not, whether the enforcement of rates so unreasonably low would be unjust and unreasonable, and, therefore, be confiscation, that is, a taking of the property without due process of law in violation of the Constitution of the United States. The principle upon which the cases in question proceeded was thus summed up by Mr. Justice Harían, delivering the opinion of the court in Smyth v. Ames, 169 U. S. 526:
“ ‘A State enactment, or regulations made under the authority of a State enactment, establishing rates for-the transportation of persons or property by railroad that will not admit of the carrier earning such compensation as under all the circumstances is just to it and to the public, would deprive such carrier of its property without due process of law and deny to it the equal protection of the laws, and would therefore be repugnant to the Fourteenth Amendment of the Constitution of the United States.’
“But this case does not involve the enforcement by a State of a general scheme of maximum rates, but only whether an exercise of State-authority to compel a carrier to perform a particular and specified duty is so inherently unjust and unreasonable as to amount to the deprivation of property without'due process of law or a denial of the equal protection of the laws. In a case involving the validity of an order enforcing a- scheme of maximum rates of course the finding that the enforcement of such scheme will not produce an adequate return for the operation of the railroad, in and of itself demonstrates the unreasonableness of the order. Such, however, is- not the case when the question is as to the validity of an order to *293do a particular act, the doing of which does not involve the question of the profitableness of the operation of the railroad as an entirety. The difference between the two cases is illustrated in Railroad v. Grill, 156 U. S. 649, and Railroad v. Minnesota, 186 U. S. 257. But even if the rule applicable to an entire rate scheme were to be here applied, as the findings made below as to the net earnings constrain us to conclude that adequate remuneration would result from the general operation of the rates in force, even allowing for any loss occasioned by the running of the extra train in question, it follows that the order would not be unreasonable, even if tested by the doctrine announced in Smyth v. Ames, and kindred cases.
“It is insisted that, although the case be not controlled by the doctrine of Smyth v. Ames, nevertheless, the arbitrary and unreasonable character of the order results from the fact that to execute it would require the operation of a train at a loss, even if the result of the loss so occasioned would not have the effect of reducing the aggregate net earnings below a reasonable profit. The power to fix rates, it is urged, in the nature of things, is restricted to providing for a reasonable and just rate, and not to compelling the performance of a service for such a rate as would mean the sustaining of an actual loss in doing a particular service. To hold to the contrary, it is argued, would be to admit that a regulation might extend to directing the rendering of a service gratuitously or the performance of first one service and then another and still another at a loss, which could be continued in favor of selected interests until the point was reached where by compliance with the last of such multiplied orders the sum total of the revenues of a railroad would be reduced below the point of producing a reasonable and adequate return. But these extreme suggestions have no relation to the case in hand. Let it be conceded that if a scheme of maximum rates was *294imposed by State authority, as a whole adequately remunerative, and yet that some of such rates were so unequal as to exceed the flexible limit of judgment which belongs to the power to fix rates, that is, transcended the limits of just classification and amounted to the creation of favored class or classes whom the carrier was compeled to serve at a loss, to the detriment of other class or classes upon whom the burden of such loss would fall, that such legislation would be so inherently unreasonable as to constitute a violation of the due process and equal protection clauses of the Fourteenth Amendment. L.et it also be conceded that a like repugnancy to the Constitution of the United States would arise from an order made in the exercise of the power to fix a rate when the result of the enforcement of such order would be to compel a carrier to serve for a wholly inadequate compensation a class or classes selected for legislative favor even if, considering rates as a. whole, a reasonable return from the operation of its road might be received by the carrier. Neither of these concessions, however, can control the case in hand, since it does not directly involve any question whatever of the power to fix rates and the constitutional limitations controlling the exercise of that power, but is concerned solely with an order directing a carrier to furnish a facility which it is a part of its general duty to furnish for the public convenience. The distinction between an order relating to such a subject and an order fixing rates coming within either of the hypotheses which we have stated is apparent. This is so because as the primal duty of a carrier is to furnish adequate facilities to the public, that duty may well be compelled, although by doing so as an incident some pecuniary loss from rendering such service may result. It follows, therefore, that the mere incurring of a loss from the performance of such a duty does not in and of itself necessarily give rise to the conclusion of unrea*295sonablenéss, as would be the case where the whole scheme of rates was unreasonable under the doctrine of Smyth v. Ames, or under the concessions made in the two propositions we have stated. Of course, the fact that the furnishing of a necessary facility ordered may occasion an incidental pecuniary loss is an important criteria to be taken into view in determining the reasonableness of the order, but it is not the only one. As the duty to furnish necessary facilities is coterminous with the powers of the corporation, the obligation to discharge that duty must be considered in connection with the nature and productiveness of the corporate business as a whole, the character of the services required, and the public need for its performance. ’ ’
Upon the foregoing authorities we hold that the Act of 1907 was within the constitutional power of the Legislature to enact; and, also, that it does not deprive the appellant of its property without just compensation.
IV. The constitutionality of the Act of 1907 is also challenged, because it is said that it unjustly discriminates against the appellant and in favor of others similarly situated.
Counsel have not suggested in what manner the act discriminates against appellant, and we-are unable to see in what possible way it could do so, inasmuch as its provisions are applicable alike to all “persons, co-partnerships, companies or corporations operating any .railroad. ’ ’
Such a law is not discriminatory in character. So hold the following authorities: Humes v. Railroad, 82 Mo. l. c. 231; Mo. Pac. Ry. Co. v. Humes, 115 U. S. l. c. 523; Health Department v. Rector, 145 N. Y. 32; N. Y. & N. E. R. R. Co. v. Bristol, 151 U. S. l. c. 571; State v. Swagerty, 203 Mo. 517; State v. Cantwell, 179 Mo. 245; Grainger v. Douglass Park Jockey Club, *296148 Fed. 513; Baldwin’s American Railroad Law, pp. 213, 217; 2 Elliott on Railroads (2 Ed.), p. 82, sec. 709.
V. Counsel for appellant finally insist that the Act of 1907 is violative of the interstate commerce clause of the Constitution of the United States (Sec. 8, Art. 1) as applied to it in this case.
The ground of this insistence, in the language of the counsel is, that “the agreed statement of facts shows that the only passenger trains operated through Worth county on week days on the track in question run between St. Joseph, Missouri, and Chariton, Iowa; and the State claims it is the duty of defendant to run the same train on Sunday. It would then be an interstate train, presumably carrying interstate passengers; and a State law which would require the running of an interstate train on Sunday (or any other day) would be an attempt by the State to regulate interstate commerce, and therefore void.”
This insistence of counsel is unsound both in law and fact. The Act of 1907 does not undertake to compel the appellant to run the trains between St. Joseph, Missouri, and Chariton, Iowa, or from any other point in this State to any other point in Iowa, or other State, but simply requires appellant to run at least one passenger train each way over the line in question within this State on each and every day of the week. That act does not require appellant to run any train one inch beyond the boundaries of Missouri. Independent of the interstate commerce clause of the Constitution, the Legislature of this State has no such extra-territorial authority. Its legislative power is limited to the confines of this State.
It is fundamental that legislative enactments of a State have no extra-territorial force or operation; anil it was not the design of our Legislature that the Act of 1907 should have any such force. *
*297This same view ,of the subject was expressed by the Supreme Court of the United States in the case of Lake Shore & Michigan Southern Ry. Co. v. Ohio, 173 U. S. 285, and on page 306, Mr. Justice Harlan, in speaking for the court, said: “A statute of Illinois was construed by the Supreme Court of that State as prescribing rates not simply for railroad transportation beginning and ending within Illinois, but for transportation between points in Illinois and points in other States under contracts for continuous service covering the entire route through several States. Referring to the principle contained in the statute, this court held that if restricted to transportation beginning and ending within the limits of the State it might be very just and equitable, but that it could not be applied to transportation through an entire series of States without imposing a direct burden upon interstate commerce forbidden by the Constitution. In the case before us there is no attempt upon the part of Ohio to regulate the movement of the defendant company’s interstate trains throughout the whole route traversed by them. It applies only to the movement of trains while within the State, and to the extent simply of requiring a given number, if so many are daily run, to stop at certain places long enough to receive and let off passengers. ”
The only distinction there is between that case and this one is, that there the statute under consideration was dealing with the goods and chattels which were being transported on the train, while here the statute is dealing with the train itself; but there is no difference whatever in the principle underlying the two cases. This is made clear by the following quotation from the case of Hall v. DeCuir, 95 U. S. 485, to-wit: “It does not act upon the business through the local instruments to be.employed after coming within the State, but directly upon the business as it comes into the State from without or goes out from within. ’ ’
*298But independent of that, if we accept the views of counsel for appellant regarding the facts of the case, still the Act of 1907 would not and could not interfere with interstate commerce within the meaning of the Federal Constitution. The mere fact that an act of the Legislature may indirectly affect interstate commerce while endeavoring to regulate the internal police affairs of the State will not render the act void for violating the interstate commerce clause of the Constitution. The Supreme Court of the United States has so held in a number of cases.
In the case of Lake Shore & Michigan Southern Ry. Co. v. Ohio, supra, the court, on page 308, in discussing this question, said:
“And we adjudge that the above statutory provision was not intended to interfere with the authority of a State to enact such regulations, with respect at least to a railroad corporation of its own creation, as were not directed against interstate commerce, but which only incidentally or remotely affected such commerce, and were not in themselves regulations of interstate commerce, but were designed reasonably to subserve the convenience of the public.
“Imaginary cases are put for the purpose of showing what might be done by the State that would seriously interfere with or discriminate against interstate commerce, if the statute in question be upheld as consistent with the Constitution of the United States. Without stopping to consider whether the illustrations referred to are apposite to the present inquiry, it is sufficient to say that it is always easy to suggest extreme cases for the application of any principle embodied in a judicial opinion. Our present judgment has reference only to the case before us, and when other cases arise in which local statutes are alleged not to be legitimate exertions of the police powers of the State but to infringe upon national authority, it can then be determined whether they are to be *299controlled by the decision now rendered. It would be impracticable, as well as unwise, to attempt to lay down any rule that would govern every conceivable case that might be suggested by ingenious minds.” [See, also, Hennington v. Georgia, supra.]
The case last cited originated in the courts of Georgia. The plaintiff in error was indicted and convicted for running a freight train in that State on ' Sunday, in violation of a statute thereof. Among other defenses made was the one that’the statute mentioned was violative of the Constitution of the United States, for '■the reason that it interfered with interstate commerce. On appeal, the Supreme Court of that State held the statute valid, and that it did no violence to the Federal Constitution. Thereupon, Hennington sued out a writ of error from the Supreme Court of the United States; and in discussing that question the court, on page 307, said:
“Assuming, then, that both upon principle and authority the statute of Georgia is, in every substantial sense, a police regulation established under the general authority possessed by the Legislature to provide, by laws, for the well-being of. the people, we proceed to consider whether it is in conflict with the Constitution of the United States.
“The defendant contends that the running on the Sabbath day of railroad cars, laden with interstate freight, is committed exclusively to the control and supervision of the national government; and that, although Congress has not taken any affirmative action upon the subject, State legislation interrupting, even for a limited time only, interstate commerce, whatever may be its object and however essential such legislation may be for the comfort, peace and safety of the people of the State, is a regulation of interstate commerce forbidden by the Constitution of the United States. Is this view of the Constitution and of the relations between the States and the general govern*300mont sustained by the former decisions of this court? Is the admitted general power of a State to provide by legislation for the health, the morals and the general welfare of its people, so fettered that it may not enact any law whatever that relates to or affects in any degree the conduct of commerce among* the States ? If the people of a State deem it necessary to their peace, comfort and happiness, to say nothing of the public health and the public morals, that one day in each week be set apart by law as a day when business of all lands carried on within the limits of that State shall cease, whereby all persons of every race and condition in life may have an opportunity to enjoy absolute rest and quiet, is that result, so far as interstate freight traffic is concerned, attainable only through an affirmative act of Congress giving its assent to such legislation?
“The argument in behalf of the defendants rests upon the erroneous assumption that the statute of Georgia is such a regulation of interstate commerce as is forbidden by the Constitution, and not merely a statute enacted by the State under its police power, and which, although in some degree affecting interstate commerce, does not go beyond the necessities of the case, and, therefore, is valid, at least until Congress interferes.
"The distinction here suggested is not new in our jurisprudence. It has been often recognized and enforced by this court. In Gibbons v. Ogden, 9 Wheat. 1, 203, 210, this, court recognized the possession by each State of a general power of legislation, that /embraces everything within the territory of a State, not surrendered to the general government; all which can be most advantageously exercised by the States themselves.’ Inspection laws, although having, as the court said in that case, ‘a remote and considerable influence on commerce,’ are yet within the authority of the States to enact, because no direct, general power over the ob*301jects of such laws was granted to Congress. So, also, quarantine laws of every description, if they have real relation to the objects named in them, are to be referred to the power which the States have to make provision for the health and safety of their people. But neither inspection, quarantine nor health laws enacted by a State have been adjudged void, by force alone of the Constitution and in the absence of congressional legislation, simply because they remotely, or even directly, affected or temporarily suspended commerce among-the States and with foreign nations. Of course, if the inspection, quarantine or health laws of a State, passed under its reserved power to provide for the health comfort and safety of its people, come into conflict, with an act of Congress, passed under its power to regulate interstate and foreign commerce, such local regulations, to the extent of the conflict, must give way in order that the supreme law of the land — an act of Congress passed in pursuance of the Constitution — may have unobstructed operation. The possibility of conflict between State and national enactments, each to be referred to the undoubted powers of the State and the nation, respectively, was not overlooked in Gibbons v. Ogden, and Chief Justice Marshall said: ‘The framers of our Constitution foresaw this state of things, and provided for it, by declaring the supremacy not only of itself, but of the laws made in pursuance of it. The nullity of any act inconsistent with the Constitution is produced by the declaration that the Constitution is the supreme law. The appropriate application of that part of the clause which confers the same supremacy on laws and treaties is to such acts of the State Legislatures as do not transcend these powers, but, though enacted in the execution of acknowledged State powers, interfere with or are contrary to the laws of Congress, made in pursuance of the Constitution, or some treaty made under the authority of the United States. In *302every such case the act of Congress, or the treaty, is supreme; and the law of the State, though enacted in the exercise of powers not controverted, must yield to it.’
“These principles are illustrated in numerous decisions of this court, to some of which it is proper to refer.
“In Willson v. Black Bird Creek Marsh Company, 2 Pet. 245, 251, 252, it appeared that that company claimed the right, under a statute of Delaware, to place a dam across a navigable creek, up which the tide flowed for some distance, and thereby abridge the rights of those accustomed to use the stream. This court, after observing that the construction of the dam would enhance the value of the adjoining land and probably improve the health of the inhabitants, and that such an abridgment of private rights, unless it came in conflict with the Constitution or a law of the United States, was an affair between the government of Delaware and its citizens, of which this court could not take cognizance, said: ‘The counsel for plaintiffs in error insist that it comes in conflict with the power of the United States “to regulate commerce with foreign nations and among the several States.” If Congress had passed any act which bore upon the case; any act in execution of the power to regulate commerce, the object of which was to control State legislation over those small navigable creeks into which the tide flows, and which abound throughout the lower country of the middle and southern States; we should feel not much difficulty in saying that a State law coming in conflict with such act would be void. But Congress has passed no such act. The repugnancy of the law of Delaware to the Constitution is placed entirely on its repugnancy to the power to regulate commerce with foreign nations and among the several States; a power which has not been so exercised as to affect the question. We do not think *303that the act empowering the Black Bird Creek Marsh Company to place a dam across the creek can, under all the circumstances of the case, be considered-as repugnant to the power to regulate commerce in its dormant state, or as being in conflict with any law passed on the subject.’ Notwithstanding that case has been sometimes criticized, its authority has never been questioned in this court. On the contrary, it was declared in Pound v. Turck, 95 U. S. 459, 463, that it had never been overruled, but had always been sustained.
. “In Gilman v. Philadelphia, 3 Wall. 713, 729, the question was as to the validity of an act of the Legislature of Pennsylvania, authorizing the construction of a bridge over the Schuylkill, ‘an ancient river and common highway of the State.’ It appeared that the bridge, if constructed, would prevent the passage up the river of vessels having masts, interfere with commerce and materially injure the value of certain wharf and dock property on the river. Congress had not passed any act on the subject, but the contention was that such an interference with commerce on a public navigable water was inconsistent with the Constitution of the United States. The court said: ‘It must not be fogotten that bridges', which are connecting parts of turnpikes, streets and railroads, aré means of commercial transportation, as well as navigable waters, and that the commerce which passes over a bridge may be much greater than would ever be transported on the water it obstructs. It is for the municipal power to weigh the considerations which belong to the subject, and to decide which shall be preferred, and how far either shall be made subservient to the other. The States have always, exercised this power, and from the nature and objects of the two systems of government they must always continue to exercise it, subject, however, in all cases to the paramount authority of Congress, whenever the power of *304tlie States shall be exerted within the sphere of the commercial power which belongs to the nation.’
“In Cooley v. Board of Wardens, etc., 12 How. 299, 320, it was adjudged that the mere grant to Congress of the power to regulate commerce did not deprive the States of power to regulate pilots on the public navigable waters of the United States.
“In Owners of Brig James Gray v. Owners of Ship John Fraser, 21 How. 184, 187, the court held to be valid two ordinances of the city of Charleston, one providing that no vessel should be in the harbor of that city for more than twenty-four hours, and inflicting certain penalties for every disobedience of the ordinance; the other requiring all vessels anchored in the harbor to keep a light burning on board from dark until daylight, suspended conspicuously midships, twenty feet high from deck. The court said: ‘The power of the city authoiities to pass and enforce these two ordinances is disputed by the libellants. But regulations of this kind are necessary and indispensable in every commercial port for the convenience and safety of commerce. And the local authorities have a right to prescribe at what wharf a vessel may lie and how long she may remain there, where she may unload or take on board particular cargoes, where she may anchor in the harbor and for what time, and what description of light she shall display at night to warn the passing vessels of her position, and that she is at anchor and not under sail. They are like to the local usages of navigation in different ports, and every vessel, from whatever part of the world she may come, is bound to take notice of them and conform to them. And there is nothing in the regulations referred to in the port of Charleston which is in conflict with any law of Congress regulating commerce, or with the general admiralty jurisdiction conferred on the courts of the United States.’
*305“In Railroad Company v. Fuller, 17 Wall. 560, 567, 570, the question was as to the validity of a statute of Iowa requiring that each railroad company should, in the month of. September, annually, fix its rates for the transportation of passengers and of freights of different hinds; that it should put up a printed copy of such rates at all its stations and depots, and cause a copy to remain posted during the year; and that a failure to fulfil .these requirements, or the charging of a higher rate than was posted, should subject the offending company to the payment of the penalty prescribed. The court said: ‘In all other respects there is no interference. No other constraint is imposed. Except in these particulars the Qompany may exercise all its faculties as it shall deem proper. No discrimination is made between local and interstate freights, and no attempt is made to control the rates that may be charged. It is only required that the rates shall be fixed, made public and honestly adhered to. In this there is nothing unreasonable or onerous. The, public welfare is promoted without wrong or injury to the company. The statute was doubtless deemed to be called for by the interests of the community to be affected by it, and rests upon a solid foundation of reason and justice. It is not, in the sense of the Constitution, in any wise a regulation of commerce.’ Again: ‘If the requirements of the statute here in question were, as contended by the counsel for the plaintiff in error, regulations of commerce, the question would arise whether, regarded in the light of the authorities referred to, and of reason and principle, they are not regulations of such a character as to be valid until superseded by the paramount action of congress. But, as we are unanimously of opinion that they are merely police regulations, it is unnecessary to pursue the subject.’
*306“In Railroad Co. v. Husen, 95 U. S. 465, 470-473, the court, while holding to he invalid under the Con-stitution of the United States a statute of Missouri, which met at the borders of the State a large and common subject of commerce, and prohibited its crossing the line during two-thirds of each year, except subject to onerous conditions, which obstructed interstate commerce and worked a discrimination between the property of citizens of one State and that of citizens of other States, said that ‘the deposit in Congress of the power to regulate foreign commerce and commerce among the States was not a surrender of that which may properly be denominated police power;’ that the power extended ‘to making regulations of domestic order, morals, health and safety;’ but could not be exercised over a subject confided exclusively in Congress, nor invade the domain of the national government, nor by any law of a police nature interfere with transportation into or through the State, ‘Beyond what is absolutely necessary for its self protection.’ The court, in that case, concluded with these words: ‘The police power óf a State cannot obstruct foreign commerce or interstate commerce beyond the necessity for its exercise; and under color of it objects not within its scope cannot be secured at the expense of the protection afforded by the Constitution. And as its range sometimes comes very near to the field committed by the Constitution to Congress, it is the duty of the courts to guard vigilantly against any needless intrusion.’
“A leading ease upon the subject is that of Morgan v. Louisiana, 118 U. S. 455, 463-465, which related to certain quarantine laws of Louisiana, the validity of which were questioned party upon the ground that they were inconsistent with the power of Congress to regulate commerce among the States. This court said: ‘Is the law under consideration void as a regulation of commerce 1 Undoubtedly it is in some sense *307a regulation of commence. It arrests a vessel on a voyage which may have been a long one. It may affect commerce among the States when the vessel is coming from some other State of the Union than Louisiana, and it may affect commerce with foreign nations when the vessel arrested comes from a foreign port. This interruption of the voyage may be for days or weeks. It extends to the vessel, the cargo, the officers and seamen and the passengers. In so far as it provides a rule by which this power is exercised, it cannot be denied that it regulates commerce. We do not think it necessary to enter into the inquiry whether, notwithstanding this, it is to be classed among those police powers which were retained by the States as exclusively their own, and, therefore, not ceded to Congress. For, while it may be a police power in the sense that all provisions for the health, comfort and security of the citizens are police regulations, and an exercise of the police power, it has been said more than once in this court that, even where such powers are so exercised as to come within the domain of Federal authority as defined by the Constitution, the latter must prevail. [Gibbons v. Ogden, 9 Wheat. 1, 210; Henderson v. The Mayor, 92 U. S. 259, 272; New Orleans Gas Co. v. Louisiana Light Co., 115 U. S. 650, 661.] But it may be conceded that whenever Congress shall undertake to provide for the commercial cities of the United States a general system of quarantine, or shall confide the execution of the details of such a system to a National Board' of Health, or to local boards, as may be found expedient, all State laws on the- subject will be abrogated, at least so far as the two are inconsistent. But, until this is done, the laws of the State on the subject are valid.’ Again: ‘Quarantine laws belong to that class of State legislation which, whether passed with intent to regulate commerce or not, must be admitted to have that effect. *308and which are valid until displaced or contravened by .some legislation of Congress.’
“Upon the subject of legislation enacted under the police power of a State, and which, although affecting more or less commerce among the States, was adjudged to be valid, until displaced by some act of Congress, the case of Smith v. Alabama, 124 U. S. 465, 474, 479, 482, is instructive. A statute of Alabama made it unlawful for an engineer on a railroad train in that State to operate an engine upon the main line of the road used for the transportation of passengers or freight, without first undergoing an examination and obtaining a license from a State Board of Examiners. The point was made that the statute, in its application to engineers on interstate trains, was a regulation of commerce among the States, and repugnant to the Constitution. This court referred to and reaffirmed the principle announced in Sherlock v. Alling, 93 U. S. 99, 103, where it was said: ‘In conferring upon Congress the regulation of commerce, it was never intended to cut the States off from legislating on all subjects relating to the health, life and safety of their citizens, though the legislation might indirectly affect the commerce of the country. Legislation, in a variety of ways, may affect commerce and persons engaged in it without constituting a regulation of it within the meaning* of the Constitution.’ Referring to the fact that Congress had prescribed the qualifications for pilots and engineers of steam vessels engaged in the coasting trade and navigating the inland waters of the United States, while engaged in commerce among the States, the court, in Smith v. Alabama, said that the power of Congress ‘might, with equal authority, be exercised in prescribing the qualifications for locomotive engineers employed by railroad companies engaged in the transportation of passengers and goods among* the States, and in that case would supersede any conflicting provisions on the same *309subject made by local authority. But the provisions on the subject contained in the statute of Alabama under consideration are not regulations of interstate commerce. It is a misnomer to call them such. Considered in themselves they are parts of that body of the local laws which, as we have already seen, properly governs the relation between carriers of passengers and' merchandise and the public who employ them, which are not displaced until they come in conflict with express enactments of Congress in the exercise of its power over commerce, and which, until so displaced, according to the evident intention of Congress, remains as the law governing carriers in the discharge of their obligations, whether engaged in the purely internal commerce of the State, or in commerce among the States. No objection to the statute, as an impediment o'n the free transaction of commerce among the States can be found in any of its special provisions.’ Again: ‘We find, therefore, first, that the statute of Alabama, the validity of which is under consideration, is not, considered in its own nature, a regulation of interstate commerce, even when applied as in the case under consideration; secondly, that it is properly an act of legislation within the scope of the admitted power reserved to the State to regulate the relative rights and duties of persons being and acting within its territorial jurisdiction, intended to operate so as to secure for the public safety of persons and property; and, thirdly, that, so far as it affects transactions of commerce among the States, it does so indirectly, incidentally and remotely, and not so as to burden or impede them, and, in the particulars in which it touches.those transactions at all, it is not in conflict with any express enactment of Congress on the subject, nor contrary to any intention of Congress-to be presumed from its silence.’
“So in Nashville, etc. Railway v. Alabama, 128 U. S. 96, 99, 101, which involved the validity of a State *310enactment which, for the protection of the traveling public, declared any one disqualified from serving on railroad lines within the State who had color blindness and defective vision, and which statute was equally applicable to domestic and interstate railroad trains, the court said: ‘It is conceded that the power of Congress to regulate interstate commerce is plenary; that, as incident to it, Congress may legislate as to the qualifications, duties and liabilities of employees and others on railway trains engaged in that commerce ; „and that such legislation will supersede any State action on the subject. But until such legislation is had, it is clearly within the competency of the States to provide against accidents on trains whilst within their limits. Indeed, it is a principle fully recognized by decisions of State and Federal courts that wherever there is any business in which, either from the products created or the instrumentalities used, there is danger to life or property, it is not only within the' power of the States, but it is among their plain duties, to make provision against accidents likely to follow in such business, so that the dangers attending it may be guarded against so far as is practicable.’ Referring to some observations made in Smith v. Alabama, supra, the court said: ‘The same observations may be made with respect to the provisions of the State law for the examination of parties to be employed on railways with respect to their powers of vision. ¿Such legislation is not directed against commerce, and only affects it incidentally, and therefore cannot be called, within the meaning of the Constitution, a regulation of commerce.’
“These authorities make it clear that the legislative enactments of the States, passed under their admitted police powers, and having a real relation to the domestic peace, order, health and safety of their people, but which, by their necessary operation, affect to some extent, or for a limited time, the con*311duct of commerce among the States, are yet not invalid by force alone of the grant of power to Congress to regulate such commerce; and, if not obnoxious to some other constitutional provision or destructive of some right secured by the fundamental law, are to be respected in the courts of the Union until they aré superseded and displaced by some act of Congress ]Dassed in execution of the power granted to it by the Constitution. Local laws of the character mentioned have their source in the powers which the States reserved and never surrendered to Congress, of providing for the public health, the public morals and the public safety, and are not, within the meaning of the Constitution, and considered in their own nature, regulations of interstate commerce simply because, for a limited time or to a limited extent, they cover the field occupied by those engaged in such commerce. The statute of Georgia is not directed against interstate commerce. It establishes a rule of civil conduct applicable alike to all freight trains, domestic as well as interstate. It applies to the transportation of interstate freight the same rule precisely that it applies to the transportation of domestic freight. And it places the business of transporting freight in the same category as all other secular business. It simply declares that, on and during the day fixed by law as a day of rest for all the people within the limits of the State from toil and labor incident to their callings, the transportation of freight shall be suspended.
“We are of opinion that such a law, although in a limited degree affecting interstate commerce, is not for that reason a needless instrusion upon the domain of Federal jurisdiction, nor strictly a regulation of interstate commerce, but, considered in its own nature, is an ordinary police regulation designed to secure the well-being and to promote the general welfare of the people within the State by which it was *312established, and, therefore, not invalid by force alone of the Constitution of the United States.”
The fact must not be overlooked that in the last case the statute there under consideration did not command the railroad company to run the train on Sunday, as the statute under consideration in the case at bar does; but, upon the other hand, prohibited the company from running the train on that day.
Upon the slighest reflection it mil be readily seen, that, if a statute prohibiting the running of trains on Sunday does not interfere with interstate commerce, then for much stronger reasons it must also be held that a statute requiring trains to be run on that day does not interfere with interstate commerce. [See, also, 2 Elliott on Railroads (2 Ed.), sees. 667, 690, pp. 18, 56; Jacobson v. Wisconsin, 40 L. R. A. 392; Baldwin’s American Railroad Law, pp. 384, 385; Gladson v. Minnesota, 166 U. S. 429.]
This contention is also decided against appellant. The judgment of the circuit court should be affirmed.
Valliant, G. J., and Broivn, J., concur; Lamm, J., dissents in separate opinion, in which Ferriss and Graves, JJ., concur; Kennish, J., not sitting.